    Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 1 of 70




           IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN
                            DISTRICT OF PENNSYLVANIA
 NICOLE RULLI, individually and on            )
 behalf of her minor son, A.F.; CHARLES )
 BRYANT JR.; SIMON PHILLIPS;                  )
 DONOVAN HAYDEN; JENNIFER                     )
 “JAY” YODER; DONOVANHAYDEN, ) Case No. 2:20-cv-965
 and CHRISTOPHER WILSON JURING,               )
 individually and on behalf of all persons )
 similarly situated,                          )
                     v.                       )
 CITY OF PITTSBURGH; WILLIAM                  )
 PEDUTO, individually and in his official     )
 capacity as Mayor of the City of             )
 Pittsburgh; WENDELL HISSRICH,                )
 individually and in his official capacity as )
 Director of Public Safety for the City of    )
 Pittsburgh; SCOTT SCHUBERT,                  )
 individually and in his official capacity as )
 Chief of the Pittsburgh Bureau of Police;    )
 STEPHEN VINANSKY, Commander of               ) JURY TRIAL DEMANDED
 Zone 5 of the Pittsburgh Bureau of Police, )
 in his individual capacity, JASON            )
 LANDO, Commander of Narcotics and            )
 Vice for the Pittsburgh Bureau of Police,    )
 in his individual capacity, JOHN DOE,        )
 Tactical Commander, in his individual
 capacity,

 DEFENDANTS HISSRICH, SCHUBERT, VINANSKY, LANDO AND THE CITY
 OF PITTSBURGH’S ANSWER AND AFFIRMATIVE DEFENSES IN REPONSE
           TO PLAINTIFF’S COMPLAINT IN CIVIL ACTION

 Defendants Wendell Hissrich, Scott Schubert, Stephen Vinansky, Jason Lando and the City
of Pittsburgh, (collectively “Answering Defendants”) respectfully submit the following
Answer and Affirmative Defenses to Plaintiffs’ Complaint. The following numbered
paragraphs correspond to the numbered allegations in Plaintiffs’ Complaint. ECF No. 1-2.

       I)     INTRODUCTION

        1.     Following the murder of George Floyd, a Black man, by Minneapolis,

 MN police officers on May 25, 2020, a wave of sustained, large-scale demonstrations

 against racism and racialized police violence swept across the United States and spread

 throughout many parts of the world. Protesters expressed their outrage and called for

 justice not only for George Floyd’s murder, but also for Breonna Taylor, Tony McDade,
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 2 of 70

and numerous other Black people, indigenous people, and people of color killed by police

in the United States. Protesters have also called for changes to address systemic racism and

reshape the way matters of public safety are addressed in this country and in their

communities.

DEFENDANTS’ ANSWER:
      Answering Defendants admit that George Floyd, a black man was killed by
police officers in Minneapolis, MN on or about May 25, 2020. The determination of
whether Mr. Floyd’s killing legally constitutes murder and the specific reasons of
each alleged protestor across the United States are unknown to Answering
Defendants, and thus, Answering Defendants deny the remaining allegations in this
Paragraph and demand strict proof at trial. Furthermore, Answering Defendants
deny any and all allegations of fact not expressly admitted in this Answer.
       2.      On June 1, 2020, people from Pittsburgh and surrounding communities

assembled in the East Liberty neighborhood of the City of Pittsburgh to add their voices

to these nationwide protests and seek change locally. The Pittsburgh Bureau of Police

(“PBP”) responded by escalating a peaceful protest into a scene of pandemonium, panic,

violence and bloodshed. The PBP deployed hundreds of officers to counter approximately

150 protesters. As the assembled protesters held their hands in the air and chanted,

“This is not a riot,” and “Hands up – Don’t shoot,” PBP ordered its officers to attack them

with explosives, chemical agents and ammunition which is known to seriously wound and

sometimes kill its targets. PBP officers drove ambulances past injured protesters without

stopping. After ordering peaceful protesters to leave the area, PBP officers blocked their

escape with chemical gas, riot police and mounted patrols. PBP then arrested several

protestors for failing to disperse, subjecting them to confinement in the midst of a global

COVID-19 pandemic. The PBP ordered tactical officers dressed in paramilitary garb to

patrol a residential neighborhood in armored vehicles and arbitrarily throw canisters of

chemical gas at and/or arrest anyone they encountered.

DEFENDANTS’ ANSWER:
Answering Defendants admit only to the extent that there were demonstrations on
      Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 3 of 70

June 1, 2020, in the City of Pittsburgh, that Pittsburgh Bureau of Police (PBP) officers
were present at the demonstrations. Answering Defendants admit that PBP officers
gave repeated, legal orders to those that were unlawfully assembled to disperse.
Answering Defendants further admit that some protestors chanted expressions like,
“This is not a riot,” and “Hands up – Don’t shoot,” however, it is denied that those
statements reflected the actions of those shouting.


Answering Defendants further deny that PBP officers “excalat[ed] a peaceful protest
into a scene of pandemonium, panic, violence and bloodshed.” Answering Defendants
deny that “PBP ordered its officers to attack them with explosives, chemical agents
and ammunition.” Answering Defendants further deny that any PBP officers drove
ambulances or that “PBP officers drove ambulances past injured protesters without
stopping.” Answering Defendants also deny that PBP officers intentionally “blocked
[assemblees] escape with chemical gas, riot police and mounted patrols” when and
if those assembeled were leaving pursuant to the orders to disperse. Answering
Defendants deny that “PBP ordered tactical officers dressed in paramilitary garb to
patrol a residential neighborhood in armored vehicles and arbitrarily throw
canisters of chemical gas at and/or arrest anyone they encountered.” For all of the
denied allegations in this paragraph Answering Defendants demand strict proof
thereof at trial.


The remaining allegations in this paragraph are unknown to Answering Defendants,
and thus, Answering Defendants deny the remaining allegations in this Paragraph
and demand strict proof at trial. Furthermore, Answering Defendants deny any and
all allegations of fact not expressly admitted in this Answer.
 3.                 Plaintiffs assembled in East Liberty to protest the routine covering up of

 police misconduct and abuse. In response, City of Pittsburgh officials, including the

 Mayor, Public Safety Director and Chief of Police, disseminated flagrant lies to conceal

 and/or justify the PBP’s shameless use of force against peaceful protesters. These

 officials accused protesters of hurling rocks and “volleys of bricks” at PBP officers, and

 vehemently denied using chemical agents. Numerous videos demonstrate that these

 statements were patently false.

        DEFENDANTS’ ANSWER:
    Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 4 of 70

          Answering Defendants do not have information or knowledge regarding the
reasons why individual Plaintiffs allegedly assembled in East Liberty, and thus, the
allegations based on Plaintiffs individual intentions are denied and strict proof thereof
is demanded at trial. Answering Defendants expressly denied that any Defendant
“disseminated flagrant lies” or made statements that were “patently false”. Answering
Defendants further deny that the PBP used “shameless” force against alleged “peaceful
protestors.” Answering Defendants demand strict proof thereof at trial.


           4.    Plaintiffs are peaceful protesters who were subjected to police violence

 while protesting police violence.

           DEFENDANTS’ ANSWER:
          Answering Defendants are without knowledge or information to form belief as
 to the truth of Plaintiffs’ allegations that they were assembled as “peaceful
 protestors,” and thus, the same is denied and strict proof thereof is demanded at trial.
 Answering Defendants deny that peaceful protestors were subjected to “police
 violence,” and thus, the allegation is denied and strict proof thereof is demanded at
 trial.
                Nicole Rulli and Charles Bryant brought Ms. Rulli’s thirteen-year-old
                 son, A.F., to the protest to teach him about his First Amendment rights.
                 The police gassed his family and taught him to fear political protests.
                  •       DEFENDANTS’ ANSWER:
                  Answering Defendants are without knowledge or information to form
                  belief as to the truth of Plaintiffs’ allegations relating to the reasons
                  why Plaintiff’s Rulli and Bryant would bring their juvenile child to a
                  demonstration and stay after the organizers ended the organized
                  demonstration or how Plaintiff A.F. feels about political protests, and
                  thus, these allegations are denied and strict proof thereof is demanded
                  at trial. Defendants deny as stated the allegation that “The police
                  gassed his family” and demand strict proof thereof at trial.

                Simon Phillips is a dance instructor who attended the protest for “the chance
                 to congregate with others” and express his “feelings of grief, frustration,
                 and desperation for the Black community.” He was arrested near his East
                 Liberty apartment after he complied with the PBP’s order to leave.
                  •       DEFENDANTS’ ANSWER:
                 Answering Defendants are without knowledge or information to form
                 belief as to the truth of Plaintiffs’ allegations relating to Plaintiff
                 Phillips’ occupation, the reasons he attended the alleged protest, and
                 the distance between Plaintiff Phillips’ residence and the location of
                 his alleged arrest, and thus, these allegations are denied. Strict proof
                 thereof is demanded at trial. Answering Defendants deny that Plaintiff
                 Phillip was arrested after it was clear that he complied strict proof
    Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 5 of 70

                thereof is demanded at trial.

               Donovan Hayden does public service work for a local non-profit. He
                attended the protest to oppose the “degrading, reckless and racist policing”
                which he and other Black people experience on a daily basis. PBP officers
                gassed him chased him a gunpoint as he left the protest.
                 •        DEFENDANTS’ ANSWER:
                 Answering Defendants are without knowledge or information to form
                 belief as to the truth of Plaintiffs’ allegations in this paragraph, and
                 thus, the allegations are denied and strict proof thereof is demanded
                 at trial. Defendants deny that any individuals were individually gassed
                 and chased at gunpoint as stated in this paragraph.

               Jennifer “Jay” Yoder has a background in social justice and is a trained
                peacemaker. Yoder attended the protest to support the movement and aid
                other protesters. Police gassed and pushed Yoder [Plaintiff Yoder uses
                pronouns They/Them] and arrested them as they attempted to return to
                their car after the protest.
                 •        DEFENDANTS’ ANSWER:
                Answering Defendants are without knowledge or information to form
                belief as to the truth of Plaintiffs’ allegations in this paragraph, and
                thus, the allegations are denied and strict proof thereof is demanded at
                trial. It is denied that Plaintiff Yoder was arrested as they attempted to
                leave the assembly.

               Christopher Wilson Juring is a food service worker. He attended to protest
                violence and racism and to show support for the African American
                community. PBP shot him in the back as he fled a cloud of tear gas and
                smoke.
                 •      DEFENDANTS’ ANSWER:
                Answering Defendants are without knowledge or information to form
                belief as to the truth of Plaintiffs’ allegations in this paragraph, and
                thus, the allegations are denied and strict proof thereof is demanded at
                trial.

        5.      Plaintiffs bring this class action on behalf of themselves and others similarly

situated. Plaintiffs allege that the Defendants’ conduct violated their First Amendment

rights to freedom of speech and assembly, their Fourth Amendment rights to be free from

excessive force and false arrest and their Fourteenth Amendment right not to be subject to

official governmental policies which violate their constitutional rights.

DEFENDANTS’ ANSWER:
Answering Defendants are without knowledge or information to form belief as to the
truth of Plaintiffs’ allegations in this paragraph, and thus, the allegations are denied
and strict proof thereof is demanded at trial.
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 6 of 70

   II)      PARTIES
         6.   Plaintiff Nicole Rulli is an adult resident of the City of Pittsburgh, County

of Allegheny, Commonwealth of Pennsylvania. She files this lawsuit on her own behalf

and on behalf of her minor son A.F.

DEFENDANTS’ ANSWER:
Answering Defendants are without knowledge or information to form belief as to the
truth of Plaintiffs’ allegations in this paragraph, and thus, the allegations are denied
and strict proof thereof is demanded at trial.
         7.     Plaintiff Charles Bryant, Jr. is an adult resident of the City of Pittsburgh,

County of Allegheny, Commonwealth of Pennsylvania.

DEFENDANTS’ ANSWER:
Answering Defendants are without knowledge or information to form belief as to the
truth of Plaintiffs’ allegations in this paragraph, and thus, the allegations are denied
and strict proof thereof is demanded at trial.
         8.     Plaintiff Simon Phillips is an adult resident of the City of Pittsburgh, County

of Allegheny, Commonwealth of Pennsylvania.

DEFENDANTS’ ANSWER:
Answering Defendants are without knowledge or information to form belief as to the
truth of Plaintiffs’ allegations in this paragraph, and thus, the allegations are denied
and strict proof thereof is demanded at trial.
         9.     Plaintiff Jennifer “Jay” Yoder is an adult resident of the City of Pittsburgh,

County of Allegheny, Commonwealth of Pennsylvania.

DEFENDANTS’ ANSWER:
Answering Defendants are without knowledge or information to form belief as to the
truth of Plaintiffs’ allegations in this paragraph, and thus, the allegations are denied
and strict proof thereof is demanded at trial.
         10.    Plaintiff Donovan Hayden is an adult resident of the City of Pittsburgh,

County of Allegheny, Commonwealth of Pennsylvania.

DEFENDANTS’ ANSWER:
Answering Defendants are without knowledge or information to form belief as to the
truth of Plaintiffs’ allegations in this paragraph, and thus, the allegations are denied
and strict proof thereof is demanded at trial.
       Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 7 of 70

           11.     Plaintiff Christopher Wilson Juring is an adult resident of the City of

    Pittsburgh, County of Allegheny, Commonwealth of Pennsylvania.

    DEFENDANTS’ ANSWER:
    Answering Defendants are without knowledge or information to form belief as to the
    truth of Plaintiffs’ allegations in this paragraph, and thus, the allegations are denied
    and strict proof thereof is demanded at trial.
           12.     Defendant City of Pittsburgh is a municipality within the Commonwealth

    of Pennsylvania with a principal place of business located at 414 Grant Street, Pittsburgh,

    Pennsylvania 15219. At all times relevant hereto, this Defendant was authorized to and

    did operate and maintain the Pittsburgh Bureau of Police (“PBP”). At all relevant times

    this Defendant acted by and through its duly authorized agents, employees and/or

    assigns, who were then and there acting within the course and scope of their employment,

    under the color of state law and in accordance with the customs, policies and practices

    of the City of Pittsburgh.

    DEFENDANTS’ ANSWER:
    The averments set forth in this paragraph constitute conclusions of law to which no
    response is required. To the extent that the Court deems a response necessary, these
    averments are denied and strict proof thereof is requested at trial.
           13.     Defendant William Peduto is the Mayor of the City of Pittsburgh. At all

    times relevant, Peduto was the chief policymaker of Defendant City of Pittsburgh. At all

    times relevant, Peduto ordered, authorized and/or acquiesced in the violations of

    Plaintiffs’ rights as alleged herein. At all times relevant, Peduto was acting under color of

    state law, within the course and scope of his official duties and in accordance with the

    customs and/or policies of the City of Pittsburgh. Peduto is sued in his official and

    individual capacities.

    DEFENDANTS’ ANSWER:
    Answering Defendants admit the allegations of this paragraph only to the extent that
    it is admitted that Defendant William Peduto1 was the Mayor of the City of

1
  Defendant William Peduto is not included as an “Answering Defendant” in the instant
fling
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 8 of 70

Pittsburgh at the time of the alleged events on June 1, 2020. The further averments
set forth in this paragraph constitute conclusions of law to which no response is
required. To the extent that the Court deems a response necessary, these averments
are denied and strict proof thereof is requested at trial. Answering Defendants
strictly deny that any Plaintiffs’ alleged constitutional rights were violated.
        14.     Defendant Wendell Hissrich is the Director of the City of Pittsburgh

Department of Public Safety. Hissrich is the chief policymaker for the City of Pittsburgh

Department of Public Safety. At all times relevant, Hissrich ordered, authorized,

participated in and/or acquiesced in the violations of Plaintiffs’ rights as alleged herein. At

all times relevant, Hissrich was acting under color of state law, within the course and

scope of his official duties and in accordance with the customs and/or policies of the City

of Pittsburgh. Hissrich is sued in his official and individual capacities.

DEFENDANTS’ ANSWER:
Answering Defendants admit the allegations of this paragraph only to the extent that
it is admitted that Defendant Hissirch was the Director of Public Safety at the time
of the alleged events on June 1, 2020. The further averments set forth in this
paragraph constitute conclusions of law to which no response is required. To the
extent that the Court deems a response necessary, these averments are denied and
strict proof thereof is requested at trial. Defendants strictly deny that any Plaintiffs’
alleged constitutional rights were violated.
        15.     Defendant Scott Schubert is the Chief of the Pittsburgh Bureau of Police.

At all times relevant, Schubert was a policymaker of Defendant City of Pittsburgh. At all

times relevant, Schubert ordered, authorized, participated in and/or acquiesced in the

violations of Plaintiffs’ rights as alleged herein. At all times relevant, Schubert was acting

under color of state law, within the course and scope of his official duties and in

accordance with the customs and/or policies of the City of Pittsburgh. Schubert is sued in

his official and individual capacities.

DEFENDANTS’ ANSWER:
Answering Defendants admit the allegations of this paragraph only to the extent that
it is admitted that Defendant Schubert was the Chief of Police for the PBP at the time
of the alleged events on June 1, 2020. The further averments set forth in this
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 9 of 70

paragraph constitute conclusions of law to which no response is required. To the
extent that the Court deems a response necessary, these averments are denied and
strict proof thereof is requested at trial. Answering Defendants strictly deny that any
Plaintiffs’ alleged constitutional rights were violated.
       16.     Defendant Stephen Vinansky is the Commander of Zone 5 of the Pittsburgh

Bureau of Police. At all times relevant, Vinansky ordered, authorized, participated in,

and/or acquiesced in the violations of Plaintiffs’ rights as alleged herein. At all times

relevant, Vinansky was acting under color of state law, within the course and scope of his

official duties and in accordance with the customs and/or policies of the City of Pittsburgh.

Vinask[y] is sued in his individual capacity.

DEFENDANTS’ ANSWER:
Answering Defendants admit the allegations of this paragraph only to the extent that
it is admitted that Defendant Vinansky was the Commander of PBP Zone 5 at the
time of the alleged events on June 1, 2020. The further averments set forth in this
paragraph constitute conclusions of law to which no response is required. To the
extent that the Court deems a response necessary, these averments are denied and
strict proof thereof is requested at trial. Answering Defendants strictly deny that any
Plaintiffs’ alleged constitutional rights were violated.
       17.     Defendant Jason Lando is the Commander of Narcotics and Vice for the

Pittsburgh Bureau of Police. At all times relevant, Lando ordered, authorized, participated

in, and/or acquiesced in the violations of Plaintiffs’ rights as alleged herein. At all times

relevant, Lando was acting under color of state law, within the course and scope of his

official duties and in accordance with the customs and/or policies of the City of Pittsburgh.

Lando is sued in his individual capacity.

DEFENDANTS’ ANSWER:
Answering Defendants admit the allegations of this paragraph only to the extent that
it is admitted that Defendant Lando was the Commander of the Narcotics and Vice
Division of the PBP at the time of the alleged events on June 1, 2020. The further
averments set forth in this paragraph constitute conclusions of law to which no
response is required. To the extent that the Court deems a response necessary, these
averments are denied and strict proof thereof is requested at trial. Answering
Defendants strictly deny that any Plaintiffs’ alleged constitutional rights were
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 10 of 70

violated.
          18.      Defendant John Doe was the Tactical Commander of Pittsburgh Bureau of

Police Special Weapons and Tactics (SWAT) Unit during the events described herein. At

all times relevant, Doe ordered, authorized, participated in, and/or acquiesced in the

violations of Plaintiffs’ rights as alleged herein. At all times relevant, Doe was acting under

color of state law, within the course and scope of his official duties and in accordance with

the customs and/or policies of the City of Pittsburgh. Defendant Doe is sued in his

individual capacity.

DEFENDANTS’ ANSWER:
The allegations of this paragraph are directed at a Defendant other than one of the
Answering Defendants, and thus, no answer is required. To the extent that the Court
deems a response necessary, these averments are denied and strict proof thereof is
requested at trial.
   III)         JURISDICTION
          19.      The jurisdiction of this Court is invoked pursuant to 28 USC §§ 451, 1331,

1343 and 1345, and upon the doctrine of pendant and/or supplemental jurisdiction over

any state law claims.

DEFENDANTS’ ANSWER:
The averments set forth in this paragraph constitute conclusions of law to which no
response is required. To the extent that the Court deems a response necessary, these
averments are denied and strict proof thereof is requested at trial.
          20.      Venue is proper in this Court because the events described herein occurred

in the Western District of Pennsylvania.

DEFENDANTS’ ANSWER:
The averments set forth in this paragraph constitute conclusions of law to which no
response is required. To the extent that the Court deems a response necessary, these
averments are denied and strict proof thereof is requested at trial.
   IV)          FACTS

                a. City Officials were on notice that the PBP could and would
                   indiscriminately use excessive force against peaceful protesters.

                DEFENDANTS’ ANSWER: The allegations in this paragraph are denied
          and strict
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 11 of 70

             proof thereof is demanded at trial.
       21.       On May 25, 2020 Minneapolis police officers murdered George Floyd, an

African-American man, by kneeling on his neck and back until he suffocated. Video of the

murder sparked public outrage and weeks of protests against racism and police violence

throughout the United States that continue as of the filing of this Complaint.

DEFENDANTS’ ANSWER:
Answering Defendants admit that George Floyd, a black man was killed by police
officers in Minneapolis, MN on or about May 25, 2020. The determination of whether
Mr. Floyd’s killing legally constitutes murder and the specific reasons of each alleged
protestor across the United States are unknown to Answering Defendants, and thus,
Answering Defendants deny the remaining allegations in this Paragraph and demand
strict proof at trial. Furthermore, Answering Defendants deny any and all allegations
of fact not expressly admitted in this Answer.
        22.     Numerous protests took place in and around Pittsburgh, Pennsylvania.

DEFENDANTS’ ANSWER:
The allegations in this paragraph are too vague and ambiguous to permit response,
thus the same are denied and strict proof thereof is demanded at trial. By way of
further answer, there were demonstrations and protests following George Floyd’s
death in the City of Pittsburgh.

       23.       On Saturday, May 30, 2020 thousands of concerned residents of the City

of Pittsburgh and surrounding areas gathered in Pittsburgh’s Downtown area to protest

police racism and violence. The vast majority of the attendees did not engage in any

property damage or violence. However, following some reports of property damage, PBP

officers used chemical gas, rubber bullets and other projectiles, pepper spray, flashbang

grenades and other riot control agents indiscriminately against everyone present,

including peaceful protesters and nonviolent bystanders. Numerous protesters were

seriously injured. The PBP arrested 46 people at the protests for “failure to disperse.” The

Allegheny County District Attorney refused to pursue charges against at least 39 of these

arrestees because the PBP’s evidence was insufficient to support the charges.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to respond to the
truthfulness of Plaintiffs’ allegations relating to the reasons why each individual
gathered to protest, the exact amount of individuals who appeared to protest or the
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 12 of 70

locations of demonstrations outside the City of Pittsburgh, and thus, the same are
denied. Answering Defendants also lack information or knowledge regarding the
cause or severity of the alleged injuries to individuals present at demonstrations after
the demonstrations were declared to be an unlawful assembly due to property
damage as admitted in this Complaint.


Answering Defendants admit there was dangerous and significant property damage
on May 30, 2020. While Plaintiffs admit to some property damage they fail to
describe the full extent of vandalism which includes a crowd member setting fire to
a police car, protestors hitting police horses, assault of a news camera man, officers
injured by projectiles, and extensive property damage.

Answering Defendants deny using “chemical gas, rubber bullets and other
projectiles, pepper spray, flashbang grenades and other riot control agents
indiscriminately against everyone present, including peaceful protesters and
nonviolent bystanders.” Strict proof thereof is demanded at trial. Answering
Defendants deny any other factual allegations set forth in this paragraph and demand
strict proof thereof at trial.

       24.     As a result of the PBP’s actions on May 30, 2020, Defendants Peduto,

Hissrich and Schubert were on notice that PBP officers would use overwhelming and

excessive force against peaceful protesters with little or no provocation.

DEFENDANTS’ ANSWER:
Denied. Answering Defendants further specifically deny that any individuals alleged
constitutional rights were violated on May 30, 2020, or that PBP officers used
unreasonable “overwhelming or excessive force against peaceful protestors with little
or no provocation.” Strict proof thereof is demanded at trial.
       25.     As a result of the PBP’s actions on May 30, 2020, Defendants Peduto,

Hissrich and Schubert were on notice that PBP officers would arrest and jail peaceful

protesters with little or no evidence to support criminal charges.

DEFENDANTS’ ANSWER:
Denied.
       26.     Defendants Peduto, Hissrich and Schubert supported the PBP actions.

DEFENDANTS’ ANSWER:
Answering Defendants admit the allegations in this paragraph to the extent that PBP
actions during the alleged incident were reasonable and permitted under the
constitution. Answering Defendants deny that they supported any alleged
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 13 of 70

 unreasonable or excessive force or other actions that allegedly constituted a
 constitutional injury.
        27.      Defendants Peduto, Hissrich and Schubert made no effort to ensure that

 such indiscriminate use of force did not occur at future protests.

 DEFENDANTS’ ANSWER:
 Denied. By way of further answer, Answering Defendants did not know of or believe
 there were any alleged constitutional violations during the incidents described in
 Plaintiffs’ Complaint.
              b. PBP used excessive force against peaceful protesters on June 1, 2020
                 DEFENDANTS’ ANSWER:
                 Denied.

        28.      On June 1, 2020 thousands of concerned Pittsburgh residents again

 gathered to protest police racism and violence, this time in the East Liberty neighborhood

 of the City of Pittsburgh.

 DEFENDANTS’ ANSWER:
Answering Defendants admit the allegations of this paragraph only to the extent that
there was a large political and/or social demonstration in the East Liberty area of the
City of Pittsburgh on June 1, 2020. Answering Defendants are without knowledge or
information to form belief as to the individual intentions and purpose of each person
attending the demonstration and thus, the same is denied and strict proof thereof is
demanded at trial.
        29.      Plaintiffs were among those protesters who gathered in East Liberty on

 June 1, 2020.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without knowledge or information to form belief as to the
 truth of Plaintiffs’ allegations in this paragraph, and thus, the allegations are denied
 and strict proof thereof is demanded at trial. By way of further answer, each of the
 named Plaintiffs admits in Plaintiffs’ Complaint to hearing PBP commands to leave
 the area because the demonstration had turned into an unlawful assembly. Plaintiffs
 further admit to knowing of property damage, and thus, Plaintiffs admit, at least, to
 committing the offense of failure to disperse.
        30.      Plaintiff Nicole Rulli attended the protest with her fiancé Plaintiff Charles

 Bryant, Jr. and her thirteen-year-old son, A.F. (collectively “Rulli family”). Rulli is
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 14 of 70

Caucasian, Bryant is African-American and A.F. is biracial. Bryant wrote of his decision

to attend the protest: “Attending the protest on June 1st was the most patriotic act of my

life. I was exercising my 1st amendment rights.” Rulli and Bryant brought A.F. to the

protest because they wanted to expose him to a peaceful political protest and teach him

about his constitutional rights.

DEFENDANTS’ ANSWER:
Answering Defendants are without knowledge or information to form belief as to the

truth of Plaintiffs’ allegations in this paragraph, and thus, the allegations are denied

and strict proof thereof is demanded at trial.

       31.     Plaintiff Simon Phillips is a dance instructor. He is African American.

Phillips wrote that he attended the protest for “the chance to congregate with others” and

express his “feelings of grief, frustration, and desperation for the Black community.”

DEFENDANTS’ ANSWER:
Answering Defendants are without knowledge or information to form belief as to the
truth of Plaintiffs’ allegations in this paragraph, and thus, the allegations are denied
and strict proof thereof is demanded at trial.
       32.     Plaintiff Donovan Hayden works for a local arts non-profit. Hayden wrote

of his reasons for joining the protest: “The recent killings of Ahmaud Arbery, Breonna

Taylor, and George Floyd, reignited the anger that I share with many black people. The

anger that comes from being victims to degrading, reckless, and racist policing. I channeled

and expressed that anger through protesting on June 1st. I marched, sang, and listened with

others to mourn the lives lost and challenge the systems killing us.”

DEFENDANTS’ ANSWER:
Answering Defendants are without knowledge or information to form belief as to the
truth of Plaintiffs’ allegations in this paragraph, and thus, the allegations are denied
and strict proof thereof is demanded at trial.
       33.     Plaintiff Christoper Wilson Juring works in the food service industry. He

participated in the protest in order to exercise his First Amendment rights. Juring wrote

the following regarding his reasons for protesting: “On Monday, June 1st, 2020 I attended
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 15 of 70

the Black Lives Matter protest in East Liberty to give my support to the fight against police

brutality and systemic racism. I feel that participating in such protests is a necessary step in

demanding change. As a white person, I wanted to use my privilege and my voice when so

many people can’t even walk down the street without fearing for their lives.”

DEFENDANTS’ ANSWER:
Answering Defendants are without knowledge or information to form belief as to the
truth of Plaintiffs’ allegations in this paragraph, and thus, the allegations are denied
and strict proof thereof is demanded at trial.
        34.     Plaintiff Jennifer “Jay” Yoder works for a non-profit that supports

survivors of sexual violence. Yoder is a trained international human rights observer

and peacemaker and has observed and participated in protests involving international

conflict. Jay was at the protest to support racial justice and oppose police brutality, as

well to observe police conduct and assist protestors.

DEFENDANTS’ ANSWER:
Answering Defendants are without knowledge or information to form belief as to the

truth of Plaintiffs’ allegations in this paragraph, and thus, the allegations are denied

and strict proof thereof is demanded at trial.



        35.     The protesters marched peacefully in the streets in the vicinity of Penn

Avenue and Centre Avenue from approximately 3:30 pm until approximately 6:30 pm.

DEFENDANTS’ ANSWER:
Answering Defendants admit the allegations in this paragraph.

        36.     Historically, Defendants Peduto, Hissrich, Schubert and City of Pittsburgh

have permitted, approved and/or encouraged similar protests in Pittsburgh streets.

DEFENDANTS’ ANSWER:
Answering Defendants, Hissrich, Schubert, Vinansky, and Lando admit the
allegations in this paragraph to the extent that individuals who want to organize a
demonstration are required to get permits and in many situations, even when
demonstrators or protestors do not have proper permits, Answering Defendants take
precautions to ensure the safety of those involved in organized demonstrations and
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 16 of 70

protests. However, when an organize protest or demonstration ends with property
damage and the threat of injury the situation becomes an unlawful assembly.
            37.   Uniformed Pittsburgh Bureau of Police (PBP) officers approved and/or

encouraged the protesters’ activities by, inter alia, marching with them, communicating

with organizers, blocking off streets and redirecting traffic.

DEFENDANTS’ ANSWER:
Answering Defendants, Hissrich, Schubert, Vinansky, and Lando admit the
allegations in this paragraph to the extent that individuals who want to organize a
demonstration are required to get permits and in many situations, even when
demonstrators or protestors do not have proper permits, Answering Defendants take
precautions to ensure the safety of those involved in organized demonstrations and
protests. However, when an organize protest or demonstration ends with property
damage and the threat of injury the situation becomes an unlawful assembly.
Answering Defendants are without knowledge or information to form belief as to the
truth of Plaintiffs’ allegations that any alleged demonstrator or protestor was
“encouraged” by the PBP’s cooperation with protestor organizers, and thus, the
same are denied and strict proof thereof is demanded at trial.
            38.   By attending, approving, encouraging, and assisting the protesters

activities, Defendants communicated to them that they were exercising their First

Amendment rights in a time, place and manner that Defendants considered reasonable.

DEFENDANTS’ ANSWER:
The averments set forth in this paragraph constitute conclusions of law to which no response
is required. To the extent that the Court deems a response necessary, these averments are
denied and strict proof thereof is requested at trial.
Answering Defendants are without knowledge or information to form belief as to the truth of
Plaintiffs’ allegations that any alleged demonstrator believed the PBP was “communicating”
with individual attendees, and thus, the same are denied and strict proof thereof is demanded
at trial.
            39.   At approximately 6:30 pm, the protesters congregated at the Target store

located at the Corner of Penn Avenue and Centre Avenue. Many either remained at that

location or left the area.

DEFENDANTS’ ANSWER:
Answering Defendants admit the many individuals left the location because the
    Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 17 of 70

organizers had ended the demonstration or protest. Answering Defendants lack
information or believe as to who Plaintiffs specifically refer to as “Protestors” at this
point as the organized protest had officially ended, and thus, the same is denied and
strict proof thereof is demanded at trial.
            40.   Between 6:30 pm and 7:00 pm, a much smaller group of 100 to 150

 protesters continued to march down Centre Avenue toward Negley Avenue (hereinafter

 “Protesters”).

DEFENDANTS’ ANSWER:
Answering Defendants lack information or believe as to who Plaintiffs specifically
refer to as “Protestors” at this point as the organized protest had officially ended, and
thus, the same is denied and strict proof thereof is demanded at trial.
            41.   The Protesters marched peacefully down Centre Avenue for over half a
                  mile.

DEFENDANTS’ ANSWER:
Answering Defendants lack information or believe as to who Plaintiffs specifically
refer to as “Protestors” at this point as the organized protest had officially ended, and
thus, the allegations in this paragraph are denied and strict proof thereof is demanded
at trial.
            42.   Although Defendant Peduto had implemented a curfew for the City

 of Pittsburgh, this curfew would not go into effect until 8:30 pm, nearly two hours later.

DEFENDANTS’ ANSWER:
Answering Defendants admit the allegations in this paragraph only to the extent that
there was an 8:30pm curfew. Answering Defendants lack information or knowledge
to determine the truthfulness of Plaintiffs allegations as to the timing of their factual
time line in regard to the 8:30 curfew, and thus, the same are denied and strict proof
thereof is demanded at trial.
            43.   As the Protesters marched, approximately 50 to 100 PBP officers formed a

 line across Centre Avenue at Negley Avenue, blocking the Protesters’ path.

DEFENDANTS’ ANSWER:
Answering Defendants lack information and knowledge to determine the truthfulness

of who the individuals being called “protesters” were, what the intentions of those

individuals, and whether any of the named Plaintiffs were in this alleged group of

people. Thus, the same are denied and strict proof thereof is demanded at trial.
    Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 18 of 70

Answering Defendants admit that PBP officers blocked off a main intersection/

thoroughfare in the area of the intersection of Center and Negley Avenues. Any other

factual allegations in this paragraph are denied and strict proof thereof is demanded

at trial.

            44.   The officers wore helmets, face shields and gas masks. Every officer held

 either a baton or a firearm.

DEFENDANTS’ ANSWER:
Admitted. By way of further answer not every PBP officer was wearing a face mask and PBP
officers regularly carry service issued firearms and batons.
 45.              Additional officers were dressed in military gear including camouflage,

 helmets and gas masks. These officers carried firearms and other tactical gear. Some had

 police dogs. On information and belief, these officers were members of the PBP Special

 Weapons and Tactics (“SWAT”) Team.

 DEFENDANTS’ ANSWER:
 Denied as stated. By way of further answer, PBP officers from special units, like K9
 officers were present. However, it is unclear what “other tactical gear” Plaintiffs refer
 to, and thus, Answering Defendants do not have information or knowledge to
 determine the truthfulness of the allegations in this paragraph. The same are denied
 and strict proof thereof is demanded at trial.
            46.   At about the same time as the above described PBP officers blocked the

 Protesters’ path on Centre Avenue, other PBP officers and/or law enforcement officers

 acting under the direction of PBP, formed similar lines across other East Liberty streets.

 DEFENDANTS’ ANSWER:
 Denied as stated. Plaintiffs’ claims intentionally skew timeline of factual events. After
 numerous warnings regarding potential arrests due to an unlawful assembly. PBP
 and other officers made arrest of individuals who failed to comply with repeated and
 prolonged orders near other parts of Center Avenue.
            47.   The Protesters stopped on Centre Avenue approximately 30 feet from the

 line of police officers.

DEFENDANTS’ ANSWER:
Answering Defendants lack information and knowledge to determine the truthfulness
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 19 of 70

of who the individuals being called “protesters” were, what the intentions of those

individuals, and whether any of the named Plaintiffs were in this alleged group of

people. Answering Defendants also lack information and knowledge as to the exact

locations and distances Plaintiffs claims refer to, and thus, the same are denied and

strict proof thereof is demanded at trial.

          48.   The Protesters were peaceful.

DEFENDANTS’ ANSWER:
Denied.

          49.   The Protesters’ behavior was not materially different from the behavior

 of the larger group of protesters earlier in the day, which the PBP openly approved

 and supported.

DEFENDANTS’ ANSWER:
Denied.
          50.   Groups of Protesters chanted, “Hands up - Don’t Shoot,” “This is not a riot,”

 “Join us,” and similar phrases. Some Protesters knelt on the ground with their hands in

 the air. Link to Video 1; Link to Video 2

DEFENDANTS’ ANSWER:
Answering Defendants lack information and knowledge to determine the truthfulness
of who the individuals being called “protesters” were, the intentions of those
individuals, and whether any of the named Plaintiffs were in this alleged group of
people. Answering Defendants deny that the alleged protestors’ actions reflected the
alleged protestors’ actions. Answering Defendants also lack information and
knowledge as to the truthfulness of whether the videos submitted to support these
claims accurately reflect the claims, and thus, Answering Defendants deny and strict
proof thereof is demanded at trial.
          51.   The Protesters did not damage public or private property.
DEFENDANTS’ ANSWER:
Denied.

          52.   The Protesters did not throw bricks or rocks at the PBP officers.
DEFENDANTS’ ANSWER:
Denied.

          53.   The Protesters did not engage in any activity that could have given rise to
      Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 20 of 70

    a reasonable belief that they were likely to cause substantial harm or serious

    inconvenience, annoyance or alarm.

DEFENDANTS’ ANSWER:
Denied.
            54.     The Protesters did not present an imminent threat to public safety, peace or
                    order;
DEFENDANTS’ ANSWER:
Denied.
           55.     Nevertheless, on information and belief, Defendant Doe and/or other

    individually named Defendants made the decision to declare the Protesters’ assembly

    unlawful and order the Protesters to disperse.

DEFENDANTS’ ANSWER:
Denied as stated2. When PBP ordered the individuals to disperse the gathering was an
unlawful assembly.
           56.     Defendants’ Peduto, Hissrich and Schubert were either present during the

    above-described events or were otherwise aware of them as they occurred. These three

    defendants either made the decision to declare the assembly unlawful, or approved of

    that decision and the basis for that decision.

DEFENDANTS’ ANSWER:
Denied as stated. Answering Defendants deny that declaring an unlawful assembly
was unreasonable or violated any alleged constitutional right.
           57.     At approximately 7:17 pm, a PBP officer (possibly Defendant Doe) made

    the following announcement (hereinafter “unlawful assembly announcement”):

                    I am Officer [unintelligible] of the Pittsburgh Police. I
                    hereby declare this to be an unlawful assembly. I order
                    all those assembled at this location to immediately disperse.
                    You must leave this immediate vicinity. If you remain in
                    this vicinity you are in violation of the Pennsylvania
                    crimes code. No matter what your purpose is you must
                    leave. If you do not disperse you will be arrested and/or
                    subject to other police action. Other police action may
                    include actual physical removal, the use of riot control
                    agents and/or less lethal munitions which could cause the
                    risk of injury for those who remain. You must immediately
                    leave outbound on Centre Avenue. [Unintelligible]


2
 Defendant John Doe is not included as an Answering Defendant in this filing and is not a
party currently identified or represented.
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 21 of 70

DEFENDANTS’ ANSWER:
Denied as stated. There were multiple, audible announcements regarding the lawful command
to disperse. The text, except for the portion regarding an officer’s name being “unintelligible,”
is an accurate depiction of the repeated announcements given to the individuals illegally
assembled in the evening on June 1, 2020, after the organized protest was concluded.


         58.     At that time, Centre Avenue outbound was blocked by numerous police

 vehicles and/or riot control officers;

DEFENDANTS’ ANSWER:
Denied as stated. By way of further answer arrests were made near other locations of
Center Avenue after individuals refused to disperse despite hearing, as Plaintiffs
admit they heard, multiple lawful commands to disperse.
         59.     Shortly after the first “unlawful assembly announcement” was made, PBP

 deployed a Long Range Acoustic Device (“LRAD”) against the Protesters. A LRAD is

 military-grade weapon that emits a “deterrent tone” so loud it can cause permanent

 hearing loss.

DEFENDANTS’ ANSWER:
Denied as stated. It is admitted that the PBP used a hand-held amplification device,
not a weapon, to assure that those gathered could hear the orders to disperse. The
equipment was used in a reasonable manner. It is denied any deterrent tone was
emitted.
        60.      Police warned the Protesters not to “advance” on their line. However, nearly

 all of the Protesters were at least 30 feet away from the officers. At no time did any

 Protester “advance” on the officers.

 DEFENDANTS’ ANSWER:
 Denied as stated. Multiple individuals refused to follow numerous lawful orders,
 including lawful orders to stop advancing into intersections and towards police.
        61.      The PBP officer made more “unlawful assembly announcements” over the

 next several minutes and continued to deploy the LRAD.

DEFENDANTS’ ANSWER:
Admitted.
        62.      An unknown PBP officer discharged a firearm into the crowd hitting

 a Protester in the knee. Other Protesters dragged the injured Protester to the sidewalk and
     Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 22 of 70

offered him assistance. Link to Video.

DEFENDANTS’ ANSWER:
Denied as stated. Officers deployed less lethal munitions in necessary response to
actions of rioting protestors. It is further denied that the above video cited accurately
depicts the allegations in this paragraph, and thus, the same is denied and strict proof
thereof is demanded at trial.
         63.   Despite this aggressive action by the PBP, the Protesters remained

peaceful. They continued chanting but did not disperse. The Protesters did not throw

rocks, bricks or bottles. The Protesters did not destroy property or commit acts of violence

or vandalism. The Protesters did not advance on the police. Link to Video 1. Link to Video

2.

DEFENDANTS’ ANSWER:
Denied.
        64.     Despite the lack of any destruction, property damage or violent behavior by

the Protesters, on information and belief, Defendant Doe ordered the PBP officers to use

force against the Protesters.

 DEFENDANTS’ ANSWER:
 This paragraph is directed at a Defendant other than the Answering Defendants, and
 thus, no answer is required. To the extent that the Court deems and answer is
 required the same is denied and strict proof thereof is demanded at trial.
        65.     The PBP and Defendants made no attempt to communicate to the

Protesters why the assembly was declared unlawful.

DEFENDANTS’ ANSWER:
Denied as stated. PBP officers gave numerous warnings regarding the assembly being
declared an unlawful assembly. The circumstances of why the assembly was unlawful
were open and obvious.
        66.     The PBP and Defendants made no attempt to communicate to the

Protesters why they were being ordered to disperse.

 DEFENDANTS’ ANSWER:
 Denied as stated. PBP officers gave numerous warnings regarding the assembly being
 declared an unlawful assembly. The circumstances of why the assembly was unlawful
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 23 of 70

 were open and obvious.
       67.      In the middle of an unlawful assembly announcement, a PBP police officer

suddenly threw a “flashbang” grenade at the crowd. Link to Video 1; Link to Video 2; Link

to Video 3.

DEFENDANTS’ ANSWER:
Answering Defendants are without knowledge or information to form belief as to the
truthfulness of Plaintiffs allegations as to whether the item described in this paragraph
and showed in the corresponding video was a “flashbang grenade” or whether the
videos support the full context of the circumstances officers were facing at the time the
alleged device was used. Thus, the allegations of this paragraph are denied and strict
proof thereof is demanded at trial.
        68.     A “flashbang” grenade is an explosive device designed to frighten and

 disorient an enemy through a blinding flash of light and extremely loud explosive noise.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without knowledge or information to form belief as to the
 truthfulness of Plaintiffs allegations, and thus, the same are denied and strict proof
 thereof is demanded at trial.
        69.     Immediately following the detonation of the flashbang grenade, PBP officers

 began firing “rubber bullets,” “beanbags rounds” and/or “sponge grenades” at the

 Protesters. Link to Video.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without knowledge or information to form belief as to the
 truthfulness of Plaintiffs allegations, and thus, the same are denied and strict proof
 thereof is demanded at trial. It is unclear when the video cited to support the above
 paragraph was taken, thus it is denied that the video supports the allegations of this
 paragraph and strict proof thereof is demanded at trial.
        70.     “Rubber bullets” are large rubber coated metal cylinders which can be fired

 from standard firearms or dedicated “riot guns.” “Beanbag rounds” are cloth bags filled

 with lead shot which are fired from a 12-gauge shotgun. “Sponge grenades” are large

 plastic or metal bullets with dense foam rubber tips. They are typically fired from a 40mm

 grenade launcher.
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 24 of 70

DEFENDANTS’ ANSWER:
Answering Defendants are without knowledge or information to form belief as to the
truthfulness of Plaintiffs allegations, and thus, the same are denied and strict proof
thereof is demanded at trial. By way of further answer, PBP officers do not use
“Rubber Bullets.” Bean bag projectiles and sponges are utilized by the PBP and, if
any were used, they were deployed in a reasonable and appropriate manner on June
1, 2020.
       71.       Although these items are often referred to as “less lethal” munitions, they

are fired with the force of a gun or grenade launcher and have the capability to cause

serious injury and/or death, particularly when fired at close range or when fired at

vulnerable areas of the body.

DEFENDANTS’ ANSWER:
Admitted to the extent that injuries can occur and accordingly officers are well
trained in the use of the above described munitions.
       72.       PBP officers also threw and/or shot canisters into the crowd, some of which

emitted smoke (“smoke bombs”) and some of which emitted chemical gas commonly

referred to as “tear gas” (“chemical grenades.”)

DEFENDANTS’ ANSWER:
Admitted to the extent that Answering Defendants are aware of smoke canisters
being deployed. Answering Defendants are without information or knowledge as to
how many, if any, chemical gas canisters were deployed
       73.       “Tear gas” generally refers to chemical agents that cause tearing, coughing,

difficulty breathing, skin irritation and/or vomiting. Tear gas grenades can be thrown or

fired from a grenade launcher.

DEFENDANTS’ ANSWER:
Admitted.
       74.       Tear gas can cause serious complications for people with respiratory

problems. Exposure to tear gas increases susceptibility to COVID-19 infection and/or

complications.

DEFENDANTS’ ANSWER:
Defendants are without information or knowledge to form an opinion as to the
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 25 of 70

 truthfulness of the allegations in this paragraph. Thus, the same are denied and strict
 proof thereof is demanded at trial.
        75.     Numerous Protesters were injured by tear gas thrown into the crowd. Link

 to Video. Many Protesters were coughing, had tears streaming down their faces, and had

 difficulty breathing and seeing. The tear gas caused some Protesters to vomit.

 DEFENDANTS’ ANSWER:
 Defendants are without information or knowledge to form an opinion as to the
 truthfulness of the allegations in this paragraph or whether the video submitted in
 support of these allegations accurately depict the above allegations. Thus, the same
 are denied and strict proof thereof is demanded at trial.

        76.     The explosions, gunfire, smoke and gas caused many of the Protesters to

 panic and run outbound on Centre Avenue and into nearby side streets. Link to Video.

 DEFENDANTS’ ANSWER:
 Defendants are without information or knowledge to form an opinion as to the
 truthfulness of the allegations in this paragraph or whether the video submitted in
 support of these allegations accurately depict the above allegations. Thus, the same
 are denied and strict proof thereof is demanded at trial.
        77.     The PBP officers immediately began to march outbound on Centre Avenue,

 continuing to indiscriminately shoot rubber bullets, beanbag rounds and/or sponge

 grenades at the fleeing Protesters as they ran away. Link to Video.

DEFENDANTS’ ANSWER:
Answering Defendants admit the allegations in this paragraph to the extent that
officers walked down Center Avenue. Answering Defendants deny knowledge that
officers were shooting “indiscriminately” or that the video cited in support of this
allegation
        78.     The smoke created from the PBP’s smoke bombs and chemical gas

 grenades was so thick that the officers could not see what or who they were shooting.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as
 to the truthfulness of the allegations in this paragraph or whether the video
 submitted in support of these allegations accurately depict the above allegations.
 Thus, the same are denied and strict proof thereof is demanded at trial.
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 26 of 70

        79.     Videos show PBP officers shooting blindly into smoke-filled Centre

Avenue as Protesters run away. Link to Video 1; Link to Video 2.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of whether the video submitted in support of these allegations
accurately depict the above allegations. Thus, the same are denied and strict proof
thereof is demanded at trial.
        80.     Numerous Protesters were hit with rubber bullets, bean bag rounds and

sponge grenades. Some were seriously injured and required hospitalization.

DEFENDANTS’ ANSWER:
Answering Defendants deny any individual was hit with a rubber bullet. Answering
Defendants are without information or knowledge as to the truthfulness of how many
individuals were hit with any other munitions or were hospitalized on June 1, 2020,
for reasons related to the munitions.
        81.     One Protester was hit in the face with an unknown munition and knocked

unconscious. He suffered serious injuries and began bleeding profusely. Other Protesters

dragged him out of the street and attempted to render medical aid. Link to Video ; Link

to Photograph. As they did so a SWAT officer threw a chemical grenade at them.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph or whether the video
submitted in support of these allegations accurately depict the above allegations.
Thus, the same are denied and strict proof thereof is demanded at trial. Answering
Defendants deny knowledge of any officer intentionally throwing a chemical grenade
at an injured protestor, furthermore the video clearly contradicts this allegation.
Strict proof of this claim is demanded at trial.
        82.     No ambulance arrived to treat or transport the protester, so other Protesters

eventually drove him to the hospital where, on information and belief, he was treated for

multiple facial fractures.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, or whether any of these
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 27 of 70

depicted individuals called for an ambulance, and thus, the claims in this paragraph
are denied and strict proof thereof is demanded at trial.
          83.    The marching PBP officers were flanked on the sidewalks by PBP

SWAT officers who pointed their firearms at Protesters, shoved them and yelled at them.

Link to Video.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph and thus, the same are denied
and strict proof thereof is demanded at trial.
          84.    As the PBP officers advanced, they continued to deploy chemical gas

grenades, sometimes throwing them at Protesters as they fled.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph and thus, the same are denied
and strict proof thereof is demanded at trial.



          85.    PBP officers deployed oleoresin capsicum (“OC” or “pepper”) spray

on fleeing and/or peaceful Protesters.

DEFENDANTS’ ANSWER:
Denied.
          86.    Multiple video recordings from the scene show two Protesters in an alley as

the line of PBP officers approaches.The Protesters are on their knees with their hands in

the air. An officer sprays an unknown substance, believed to be OC spray, into the

Protesters’ faces multiple times from a distance of approximately five feet, causing them

to run. A SWAT officer then throws a canister, believed to be a chemical gas grenade, at

the fleeing Protesters as another officer shoots an unknown munition at them. Link to

Video 1; Link to Video 2.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph and thus, the same are denied
and strict proof thereof is demanded at trial. By way of further answer, it is clear
      Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 28 of 70

 from the video cited in the above paragraph that numerous individuals were located
 in an around the area of the two allegedly described above and that this video was
 taken after numerous lawful orders to disperse.
          87.    As the PBP officers advanced, they knowingly shot at peaceful Protesters

 from dangerously close range.

DEFENDANTS’ ANSWER:
Denied.

          88.    Multiple video recordings from the scene depict a line of officers advancing

 on three Protesters (two men and a woman). The Protesters slowly walk backwards with

 their hands raised. A SWAT officer shoots the female protester in the chest with an

 unknown munition from a distance of approximately 10 feet. Link to Video 1 ; Link to Video

 2.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as
 to the truthfulness of whether the allegations in this paragraph accurately describe
 the context of the above video and thus, the same are denied and strict proof thereof
 is demanded at trial.
           89.   The PBP used advancing lines of officers and chemical gas to cut off

avenues of escape for fleeing Protesters. As a result, Protesters were forced to choose

between approaching a line of officers or retreating into clouds of chemical gas.

 DEFENDANTS’ ANSWER:
 Denied.
           90.   PBP officers arrested trapped Protesters and falsely charged them with

failure to disperse and disorderly conduct.

 DEFENDANTS’ ANSWER:
 Denied.
      91. PBP officers shot and threw chemical gas canisters at trapped Protesters.
 DEFENDANTS’ ANSWER:
 Denied.

           92.   PBP officers continued to deploy chemical gas and other munitions on

Protesters, bystanders and passers-by throughout East Liberty long after the Protesters had
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 29 of 70

dispersed and over a half mile away from where the Protesters had initially assembled.

Link to Video 1 ; Link to video 2 Link to Video 3; Link to Video 4.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as
 to the truthfulness of whether the allegations in this paragraph accurately describe
 the context of the above videos and thus, the same are denied and strict proof thereof
 is demanded at trial.
            93.      PBP arrested and criminally charged 22 people on June 1 in relation to the

protest.

 DEFENDANTS’ ANSWER:
 Admitted.
            94.      Despite a lack of probable cause for these arrests, the PBP transported the

22 arrestees to the Allegheny County Jail where they were confined for hours in close

quarters, in an area known to cause an increased risk of contracting COVID-19.

 DEFENDANTS’ ANSWER:
 Denied. There was probable cause to arrest the individuals who were charged with
 crimes. Answering Defendants are without information or knowledge to form an
 opinion as to the truthfulness of the conditions at the Allegheny County Jail because
 they do not work for the Allegheny County Jail. Answering Defendants are without
 information or knowledge regarding the associated risks of COVID-19.
           95.       On June 18, the Allegheny County District Attorney’s Office withdrew

 charges against all 22 people arrested and charged by PBP due to a lack of evidence.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as
 to the truthfulness of the allegations in this paragraph, and thus, the same are denied
 and strict proof thereof is demanded at trial.
                  c. PBP prevented injured Protesters from receiving medical treatment

                     DEFENDANTS’ ANSWER:
                     Denied
           96.       At all times relevant, at least one ambulance was at the scene and was

escorted by an armored SWAT vehicle. This ambulance was not used to provide medical

treatment or transportation to injured Protesters. On information and belief, this
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 30 of 70

ambulance was requested by the PBP and was reserved to treat PBP personnel

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as
 to the truthfulness of the allegations in this paragraph, and thus, the same are denied
 and strict proof thereof is demanded at trial.
        97.      On information and belief, the PBP made no effort to ensure that EMTs or

other trained medical professionals were available to treat injured Protesters, despite

knowing that the level of force they planned to use against Protesters was likely to cause

serious injury or death.

 DEFENDANTS’ ANSWER:
 Denied.
        98.      On information and belief, PBP officers prevented EMTs from entering the

area and treating injured Protesters.

 DEFENDANTS’ ANSWER:
 Denied.
        99.      Because the PBP did not ensure that EMTs were available to treat

Protesters and/or prevented EMTs from treating Protesters, injured Protesters received

medical assistance by untrained and unqualified individuals and were transported to the

hospital in cars and pickup trucks.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as
 to the truthfulness of the allegations in this paragraph, and thus, the same are denied
 and strict proof thereof is demanded at trial.
              d. Plaintiffs Nicole Rulli, Charles Bryant, Jr. and A.F. (the “Rulli family”)
                 DEFENDANTS’ ANSWER:
                 There are no allegations in this paragraph and thus no response is
                 required. To the extent that this Court deems a response is required
                 the allegations in this paragraph are denied and strict proof thereof is
                 demanded at trial.
        100.     The Rulli family left for the protest when Rulli got home from work.

 They arrived at the corner of Centre Avenue and Penn Avenue at approximately 6:15.

 DEFENDANTS’ ANSWER:
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 31 of 70

Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
       101.    The Rulli family joined the Protesters as they marched down Centre

Avenue;

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
       102.    The Rulli family did not participate in any vandalism, violence or

destruction, nor did they witness any vandalism, violence or destruction before the PBP

used force against the Protesters.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
       103.    The Rulli family did not throw any objects at PBP officers, nor did

they witness anyone else throwing objects at PBP officers before the PBP used force

against the Protesters.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial. It is specifically denied that nothing was
thrown at PBP officers on June 1, 2020. It is clear from the videos provided by
Plaintiffs that numerous items were thrown at PBP officers on June 1, 2020.
       104.    The Rulli family did not disperse when ordered to do so because the

Protesters were peaceful and they believed they had a First Amendment right to protest

police misconduct in that place, at that time and in that manner.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial. It is specifically denied that the alleged
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 32 of 70

protesters were peaceful after and during the PBP lawful orders to disperse. It is
further denied that any of the Answering Defendants violated any alleged
constitutional right.
       105.    After the PBP officers began shooting at them and gassing them, the Rulli

family ran outbound on Centre Avenue as directed by the unlawful assembly

announcement.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
       106.    The Rulli family found that Centre Avenue outbound was blocked by PBP

police in riot gear. Link to Photograph.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.


    107. All of the side streets leading off of Centre Avenue were similarly blocked.
DEFENDANTS’ ANSWER:
Denied.

       108.    Unable to escape, the Rulli family ran to the top of a parking

structure/shopping center along Centre Avenue at Beatty Street.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
       109.    From the top of the parking garage they witnessed a Protester on a side

street below who was bleeding profusely from the head. Several Protesters were

surrounding the injured individual and attempting to render medical aid. No PBP officers

or City of Pittsburgh EMTs assisted. Link to Video. As the Rulli family watched, a PBP

officer threw a chemical grenade at the injured Protester and those trying to assist him.
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 33 of 70

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
       110.   Eventually the PBP officers advanced far enough down Centre Avenue that

the Rulli family was able to exit the parking structure behind them and walk down the

sidewalk on Centre Avenue toward their car, which was parked near the Target store.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        111. As the Rulli family walked down Centre Avenue toward its intersection

with Penn Avenue, an armored vehicle full of SWAT officers stopped in the middle of the

street. The armored vehicle was followed by a City of Pittsburgh ambulance and several

other PBP vehicles.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        112. The corner of Penn and Centre is well over a half mile from the

location where the Protesters had gathered.

DEFENDANTS’ ANSWER:

Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.

        113. Several SWAT Officers exited the armored vehicle. Without warning, one

of these SWAT officers threw a chemical gas grenade at the Rulli family. Link to Video.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph or the video cited in support
of the above allegations, and thus, the same are denied and strict proof thereof is
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 34 of 70

demanded at trial.
        114. The grenade hit Rulli’s foot and immediately began spewing gas in her face;

SWAT officers threw two more chemical gas grenades at the family.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        115. Rulli yelled to thirteen-year-old A.F., telling him to run as she collapsed,

unable to breathe and in excruciating pain.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.


        116. Bryant, who suffers from asthma, was similarly disabled by the chemical

gas the PBP officer had thrown at them.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        117. The ambulance which followed the armored tactical vehicle did not assist

Rulli or Bryant.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        118. A group of Protesters attempted to render aide to Rulli and Bryant.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        119. A legal observer called 9-1-1 and requested an ambulance. She informed
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 35 of 70

the operator that Mr. Bryant suffered from asthma and had been tear gassed.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        120. Rulli and Bryant waited for approximately a half hour. No ambulance arrived

to treat them.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        121. Bryant began searching for A.F. He asked a PBP officer if he had seen a

thirteen-year-old boy without his parents. The PBP officer dismissively told him, “That’s

on you.”

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        122. Upon being told by his mother to run, thirteen-year-old A.F. had run to the

parking lot of the Giant Eagle grocery store located near Penn Avenue and Shady

Avenue. He was disoriented from the effects of the chemical gas and his phone battery

was dead, so he was unable to call Rulli or Bryant.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        123. A group of strangers found A.F. and attempted to clean the chemicals out

of his eyes. One of them lent him a phone to call Rulli and Bryant. These strangers stayed

with A.F. until Rulli and Bryant were able to get him.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 36 of 70

to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
         124. As a direct and proximate result of PBP’s actions, A.F. has become fearful

of police officers.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
         125. As a direct and proximate result of PBP’s actions, A.F. has become fearful

of being separated from his parents.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
         126. As a direct and proximate result of the PBP’s actions, A.F. has become

fearful of protests.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
         127. A.F.’s fears, particularly his fear of protests, has caused the Rulli family to

avoid attending protest events which they would otherwise have attended.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
         128. As a direct and proximate result of PBP’s actions, Rulli, Bryant and A.F.

have suffered physical and emotional injuries.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 37 of 70

              e. Plaintiff Simon Phillips
                 DEFENDANTS’ ANSWER:
                There are no allegations in this paragraph and thus no response is
                required. To the extent that this Court deems a response is required
                the allegations in this paragraph are denied and strict proof thereof is
                demanded at trial.
        129. Plaintiff Simon Phillips participated in the protest and march which began at

3:30 at the Target store at the corner of Centre Avenue and Penn Avenue. Phillips left the

protest at 5:00 pm to teach a dance class.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        130. Phillips returned to the protest at approximately 6:30 pm and marched down

Centre Avenue with the Protesters.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        131. Phillips did not participate in any vandalism, violence or destruction, nor did

he witness any vandalism, violence or destruction before the PBP used force against the

Protesters.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        132. Phillips did not throw any objects at PBP officers, nor did he witness

anyone else throwing objects at PBP officers before the PBP used force against the

Protesters.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 38 of 70

and strict proof thereof is demanded at trial.
        133. After the PBP made the first unlawful assembly announcement and before

PBP officers began using force against the Protesters, Phillips left the area and tried to

return to his apartment.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        134. Phillips’ apartment is over a half mile from the Corner of Centre Avenue and

Negley Avenue.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        135. When Phillips was approximately 200 yards from his apartment, an armored

vehicle drove up behind him and several SWAT officers jumped out brandishing firearms.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        136. Another line of SWAT officers approached him from the other direction,

trapping him.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        137. Two women were also trapped by the encroaching SWAT officers.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.

        138. The SWAT team ordered Phillips and the women to put their hands up and
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 39 of 70

 drop to the ground, which they did.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as
 to the truthfulness of the allegations in this paragraph, and thus, the same are denied
 and strict proof thereof is demanded at trial.



          139. The SWAT officers bound their hands with zip ties and dragged them to the
 curb.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.

          140. The SWAT officers would not tell them why they were being arrested.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as
 to the truthfulness of the allegations in this paragraph, and thus, the same are denied
 and strict proof thereof is demanded at trial.
          141. As Phillips was being detained, PBP officers approached, tackled and

 forcibly arrested a woman as she complained about the arrests. The PBP officers then

 threw a grenade that contained either smoke or chemical gas at onlookers who

 questioned the officers’ actions and/or attempted to videotape them. Link to Video.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as
 to the truthfulness of the allegations in this paragraph or whether the above cited
 video accurately describes above claims, and thus, the same are denied and strict
 proof thereof is demanded at trial.
          142. An hour and a half after he was taken into custody, the officers lifted Phillips

 to put in him a police vehicle. There was a pool of blood on the ground where he had

 been sitting. The zip ties had lacerated Phillips’ left wrist.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as
 to the truthfulness of the allegations in this paragraph, and thus, the same are denied
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 40 of 70

and strict proof thereof is demanded at trial.
        PBP officers transported Phillips to the hospital where he received multiple

stitches in his left wrist. Link to Photograph. Phillips did not believe he needed stitches

and requested not to get them. PBP officers told him he could not be jailed at the

Allegheny County Jail without them. Phillips later received a bill from the University

of Pittsburgh Medical Center for $868.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph or whether the above
photograph accurately supports the above allegations, and thus, the same are denied
and strict proof thereof is demanded at trial.
        143. PBP officers remained with Phillips while he was in the hospital and

transported Phillips from the hospital to the Allegheny County Jail, where he was detained

overnight.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        144. Phillips was charged with disorderly conduct and failure to disperse.

DEFENDANTS’ ANSWER:
Admitted.

        145. The officers who arrested Phillips had no probable cause to believe that he

had committed the crimes of disorderly conduct or failure to disperse.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial. Answering Defendants specifically deny
that any Plaintiffs alleged constitutional rights were violated.
        146. All of the charges against Phillips were withdrawn prior to his preliminary

hearing due to a lack of evidence.

DEFENDANTS’ ANSWER:
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 41 of 70

Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        147. As a direct and proximate result of the conduct of the PBP, Phillips suffered

physical and emotional injury.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
              f. Plaintiff Jay Yoder
                 DEFENDANTS’ ANSWER:
                There are no allegations in this paragraph and thus no response is
                required. To the extent that this Court deems a response is required
                the allegations in this paragraph are denied and strict proof thereof is
                demanded at trial.


        148. Plaintiff Jay Yoder attended the June 1, 2020 protest to participate in the

protest, document the event and assist injured Protesters as needed.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        149. Yoder did not participate in any vandalism, violence or destruction, nor did

they witness any vandalism, violence or destruction before the PBP used force against the

Protesters.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        150. Yoder did not throw any objects at PBP officers, nor did they witness

anyone else throwing objects at PBP officers before the PBP used force against the

Protesters.

DEFENDANTS’ ANSWER:
         Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 42 of 70

       Denied as stated, upon information and belief Defendant Yoder did witness
       projectiles being thrown at police officers.
               151. Yoder did not leave when ordered to do so by the PBP because they

       believed they had a constitutionally protected right to continue to protest, as well as to

       document the PBP’s actions and assist Protesters.

152.   DEFENDANTS’ ANSWER:
       Answering Defendants are without information or knowledge to form an opinion as
       to the truthfulness of the allegations in this paragraph, and thus, the same are denied
       and strict proof thereof is demanded at trial.
               153. Soon after PBP officers began shooting and gassing the Protesters, Yoder,

       who was on the sidewalk, began to retreat;

       DEFENDANTS’ ANSWER:
       Answering Defendants are without information or knowledge to form an opinion as
       to the truthfulness of the allegations in this paragraph, and thus, the same are denied
       and strict proof thereof is demanded at trial.
               154. Because of a disability, Yoder was unable to move fast enough to

       satisfy the officers. PBP SWAT officers yelled at and pushed Yoder. Link to Video.

       DEFENDANTS’ ANSWER:
       Answering Defendants are without information or knowledge to form an opinion as
       to the truthfulness of the allegations in this paragraph or whether the video cited in
       support of the above allegations accurately supports the above claims, and thus, the
       same are denied and strict proof thereof is demanded at trial.
               155. Chemical gas burned Yoder’s eyes, nose, throat and skin.

       DEFENDANTS’ ANSWER:
       Answering Defendants are without information or knowledge to form an opinion as
       to the truthfulness of the allegations in this paragraph, and thus, the same are denied
       and strict proof thereof is demanded at trial.

               156. The PBP fired munitions including rubber bullets, bean bag rounds and

       sponge grenades at Yoder.

       DEFENDANTS’ ANSWER:
       Answering Defendants are without information or knowledge to form an opinion as
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 43 of 70

to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial. It is specifically denied that any PBP
officer fired “rubber bullets” at this Plaintiff.
        157. Yoder witnessed a SWAT officer shoot a female protester in the chest with

an unknown munition which Yoder believed to be a tear gas grenade from a distance of

approximately 10 feet. Link to Video.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph or whether the video cited in
support of the above allegations accurately supports the above claims, and thus, the
same are denied and strict proof thereof is demanded at trial.
        158. After the Protesters dispersed, Yoder attempted to leave the scene but was

blocked by PBP officers.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
        159. Yoder stated repeatedly to the officers, “My car is over there,” and “I’m

just trying to get to my car.”

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
       160.    Nevertheless, PBP officers ordered Yoder to the ground, arrested and

falsely charged them with failure to disperse and disorderly conduct. Link to Video.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph or whether the video cited in
support of the above allegations accurately supports the above claims, and thus, the
same are denied and strict proof thereof is demanded at trial. It is specifically denied
that any individuals were falsely arrested or charged without probable cause.
Further, Plaintiff Yoder’s arrest and charges are supported by the claims and video
in the instant Complaint.
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 44 of 70

       161.    PBP officers transported Yoder to Allegheny County Jail where they were

detained overnight.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph or whether the video cited in
support of the above allegations accurately supports the above claims, and thus, the
same are denied and strict proof thereof is demanded at trial.
       162.    PBP officers did not have probable cause to believe that Yoder had

committed the crimes of failure to disperse or disorderly conduct.

DEFENDANTS’ ANSWER:
The averments set forth in this paragraph constitute conclusions of law to which no
response is required. To the extent that the Court deems a response necessary, these
averments are denied based on the video cited in the instant Complaint.
       163.    All of the charges against Yoder were withdrawn prior to their preliminary

hearing.

DEFENDANTS’ ANSWER:
Upon information and belief, the allegations in this paragraph are admitted.

       164.    As a direct and proximate result of PBP’s use of chemical gas against

Yoder, Yoder is at increased risk of contracting and/or suffering complications from

COVID-19.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph or whether the video cited in
support of the above allegations accurately supports the above claims, and thus, the
same are denied and strict proof thereof is demanded at trial.
       165.    As the direct and proximate result of Defendants’ actions, Yoder suffered

physical injuries and emotional distress.

DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph or whether the video cited in
support of the above allegations accurately supports the above claims, and thus, the
same are denied and strict proof thereof is demanded at trial.
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 45 of 70

               g. Plaintiff Donovan Hayden
                  DEFENDANTS’ ANSWER:
                 There are no allegations in this paragraph and thus no response is
                 required. To the extent that this Court deems a response is required
                 the allegations in this paragraph are denied and strict proof thereof is
                 demanded at trial.
        166.     Plaintiff Donovan Hayden participated in the march which took place from

approximately 3:30 pm to 6:30 pm and joined the smaller group of Protesters who

continued marching down Centre Avenue.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as
 to the truthfulness of the allegations in this paragraph, and thus, the same are denied
 and strict proof thereof is demanded at trial.
        167.     Hayden did not participate in any vandalism, violence or destruction, nor did

he witness any vandalism, violence or destruction before the PBP used force against the

Protesters.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as
 to the truthfulness of the allegations in this paragraph, and thus, the same are denied
 and strict proof thereof is demanded at trial.
        168.     Hayden did not throw any objects at PBP officers, nor did he witness

anyone else throwing objects at PBP officers before the PBP used force against the

Protesters.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as
 to the truthfulness of the allegations in this paragraph, and thus, the same are denied
 and strict proof thereof is demanded at trial.
        169.     Hayden did not leave when ordered to do so by the PBP because he

believed he had a First Amendment right to peacefully protest and the order to disperse

violated the Constitution.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 46 of 70

 to the truthfulness of the allegations in this paragraph, and thus, the same are denied
 and strict proof thereof is demanded at trial.
       170.      Chemical gas burned Hayden’s eyes, nose, throat and skin and Hayden

nearly vomited from the effects of the gas.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as
 to the truthfulness of the allegations in this paragraph, and thus, the same are denied
 and strict proof thereof is demanded at trial.
       171.      As a result of PBP’s use of chemical gas against Hayden, Hayden is at

increased risk of contracting and/or suffering complications from COVID-19.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as
 to the truthfulness of the allegations in this paragraph, and thus, the same are denied
 and strict proof thereof is demanded at trial.
       172.      As a result of PBP’s actions, Hayden suffered physical injuries and

emotional distress.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as
 to the truthfulness of the allegations in this paragraph, and thus, the same are denied
 and strict proof thereof is demanded at trial.
              h. Plaintiff Christopher Wilson Juring
                 DEFENDANTS’ ANSWER:
                 There are no allegations in this paragraph and thus no response is
                 required. To the extent that this Court deems a response is required
                 the allegations in this paragraph are denied and strict proof thereof is
                 demanded at trial.
        173.     Plaintiff Christopher Wilson Juring participated in the march which

took place from 3:30 pm to 6:30 pm and then joined the smaller group of Protesters

who marched down Centre Avenue at approximately 6:30.

 DEFENDANTS’ ANSWER:
Answering Defendants are without information or knowledge to form an opinion as
to the truthfulness of the allegations in this paragraph, and thus, the same are denied
and strict proof thereof is demanded at trial.
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 47 of 70

        174.      Juring did not did not participate in any vandalism, violence or destruction,

nor did he witness any vandalism, violence or destruction before the PBP used force against

the Protesters.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as
 to the truthfulness of the allegations in this paragraph, and thus, the same are denied
 and strict proof thereof is demanded at trial.
        175.      Juring did not throw any objects at PBP officers, nor did he witness anyone

else throwing objects at PBP officers before the PBP used force against the Protesters.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as
 to the truthfulness of the allegations in this paragraph, and thus, the same are denied
 and strict proof thereof is demanded at trial.
        176.      Juring did not leave when ordered to do so by the PBP because he believed

he had a First Amendment right to peacefully protest and the order to disperse violated

the Constitution.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as
 to the truthfulness of the allegations in this paragraph, and thus, the same are denied
 and strict proof thereof is demanded at trial. Furthermore, the averments set forth
 in this paragraph constitute conclusions of law to which no response is required. To
 the extent that the Court deems a response necessary, these averments are denied
 and strict proof thereof is requested at trial.
        177.      When police began to fire munitions and tear gas into the crowd, Juring ran

outbound on Centre Avenue in an attempt to leave the area.

 DEFENDANTS’ ANSWER:
 Answering Defendants are without information or knowledge to form an opinion as

 to the truthfulness of the allegations in this paragraph, and thus, the same are denied

 and strict proof thereof is demanded at trial.

        178.      The PBP struck Juring with four rubber bullets in his lower back and the

backs of his legs as he ran away. Link to Photograph 1; Link to Photograph 2; Link to
          Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 48 of 70

       Photograph 3. Link to Photograph 4.

        DEFENDANTS’ ANSWER:
        Answering Defendants are without information or knowledge to form an opinion as

        to the truthfulness of the allegations in this paragraph, and thus, the same are denied

        and strict proof thereof is demanded at trial. By way of further answer, the PBP does

        not use rubber bullets.

               179.      Chemical gas burned Juring’s eyes, nose, throat and skin.

        DEFENDANTS’ ANSWER:
        Answering Defendants are without information or knowledge to form an opinion as to the

        truthfulness of the allegations in this paragraph, and thus, the same are denied and strict proof

        thereof is demanded at trial.

               180.      As a result of PBP’s use of chemical gas against Juring, Juring is at

       increased risk of contracting and/or suffering complications from COVID-19.

        DEFENDANTS’ ANSWER:
        Answering Defendants are without information or knowledge to form an opinion as

        to the truthfulness of the allegations in this paragraph, and thus, the same are denied

        and strict proof thereof is demanded at trial.

181.    As a result of PBP’s actions, Juring suffered physical injuries and emotional distress.

        DEFENDANTS’ ANSWER:
        Answering Defendants are without information or knowledge to form an opinion as

        to the truthfulness of the allegations in this paragraph, and thus, the same are

        denied and strict proof thereof is demanded at trial.

                    i.   City of Pittsburgh Officials falsely accused the Protesters of misconduct
                         and minimized the PBP’s use of force
                         DEFENDANTS’ ANSWER: Denied.


        182.             At 11:00 on the evening of June 1, 2020 Individual Defendants Peduto,
Hissrich, Schubert, Vinansky, Lando and Doe (hereinafter “Individual Defendants”) held a press
conference. Link to Transcript.
        DEFENDANTS’ ANSWER:
        Admitted.
          Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 49 of 70

       183.            At the press conference defendants Peduto, Hissrich and Schubert praised
the actions of the PBP toward the Protesters in East Liberty that evening.
       DEFENDANTS’ ANSWER:
       Admitted.
       184.            Defendant Hissrich Stated:
                And I just want to mention that the work that was done by
                the officers . . . tonight should be commended . . . I
                think we prevented businesses from being looted and
                possibly set afire. So I just want to commend all the
                public safety, the different law enforcement agencies that
                were out there tonight, and I think the public, they should
                be thanking the police officers for the work that they have
                done.
       DEFENDANTS’ ANSWER:
       Admitted.
185.   Defendant Schubert stated:
                     I give a lot of credit to the officers who were there because
                     I watched them. They did an incredible job. They did an
                     incredible job trying to keep the public safe while they
                     were out there.

       DEFENDANTS’ ANSWER:
       Admitted.
186.   Defendant Peduto Stated:

       . . . it was then that the officers escalated to the point of being able to break
       the crowd up, and that finally succeeded. What we did not see is East
       Liberty is not on fire tonight. People from East Liberty are not harmed.
       Two protestors were taken for evaluation, and they should be absolutely
       fine. Nine officers were hurt by protestors.

       DEFENDANTS’ ANSWER:
       The allegations in this paragraph are directed a Defendant other than the Answering
       Defendants, no response from the Answering is required. To the extent that the Court
       deems a response necessary the allegations of this paragraph are denied and strict
       proof thereof is demanded at trial.

187.   In order to justify the PBP’s unwarranted violence against peaceful Protesters,

       Individual Defendants falsely accused the Protesters of misconduct and wrongdoing.

       These false accusations included:

       DEFENDANTS’ ANSWER:
       Answering Defendants deny that any “unwarranted violence against peaceful
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 50 of 70

Protestors” was employed and that they made false statements. Strict proof of these
allegations is demanded at trial.
                   ii. that Protesters vandalized buildings and broke glass windows;
                  • DEFENDANTS’ ANSWER:
                  •   It is denied that this was a false statement. Protesters did
                      vandalize buildings and broke glass windows.

                  iii. that Protesters engaged in acts of violence and destruction;
                  • DEFENDANTS’ ANSWER:
                  •   It is denied that this was a false statement. Protesters did
                      engage in acts of violence and destruction;

                 iv. that Protesters attacked a KDKA television news crew;
                  • DEFENDANTS’ ANSWER:
                  •   It is denied that this was a false statement. Protesters did
                      threaten or attack a news crew.

                 v. that Protesters attacked Defendant Vinansky in his police vehicle.
                  • DEFENDANTS’ ANSWER:
                  •   It is denied that this was a false statement. Protesters did
                      surround or threaten Defendant Vinansky in his police vehicle.

                  vi. that Protesters were trying to or intended to “burn East Liberty
                      down;”
                  • DEFENDANTS’ ANSWER:
                  •   It is denied that this was a false statement. In the video provided
                      in paragraph 76 some protestors can be heard chanting “fuck
                      all this shit up.”

                 vii. that Protesters were “only there to cause damage and to try to
                      hurt police officers.”
                  • DEFENDANTS’ ANSWER:
                  •   It is denied that this was a false statement. In the video provided
                      in paragraph 76 some protestors can be heard chanting “fuck
                      all this shit up.”

                 viii. that the PBP’s use of force was precipitated by Protesters
                       throwing rocks, bricks and water bottles at police officers;
                  • DEFENDANTS’ ANSWER:
                  •   It is denied that this was a false statement. In various videos
                      provided in this complaint it’s clear that items are being thrown
                      at police officers.

                ix.   that Protesters injured nine PBP officers by throwing rocks and
                      bricks at their heads, chests, pelvis areas, knees and shoulders;
                  •   DEFENDANTS’ ANSWER:
                  •   It is denied that this was a false statement. Officers were
                      injured.
          Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 51 of 70


                         x. that PBP used force against the Protesters only after the Protesters
                            threw multiple “volleys of bricks” at officers;
                          • DEFENDANTS’ ANSWER:
                         •      It is denied that this was a false statement.

188.   Following the protests, Individual Defendants also attempted to minimize the level of

       force PBP used by falsely claiming that:

       DEFENDANTS’ ANSWER:
       Denied.
                          xi. the only force PBP used against the Protesters was “smoke;”
                         • DEFENDANTS’ ANSWER:
                         •      It is denied that this was a false statement. The assertion is
                                believed to be out of context in which the statement was made.

                         xii. PBP did not use chemical gas against Protesters;
                         • DEFENDANTS’ ANSWER:
                         •      It is denied that this was a false statement. The assertion is
                                believed to be out of context in which the statement was made.
                         xiii. PBP did not use, “crowd munitions” against Protesters
                         • DEFENDANTS’ ANSWER:
                         •      It is denied that this was a false statement. The assertion is
                                believed to be out of context in which the statement was made.

                         xiv. PBP did not use “rubber bullets” against Protesters;
                          • DEFENDANTS’ ANSWER:
                         •      It is denied that this was a false statement.

                         xv. Only two protesters were injured by PBP use of force;
                         • DEFENDANTS’ ANSWER:
                         •      It is denied that this was a false statement. The assertion is
                                believed to be out of context in which the statement was made.

                         xvi. no Protesters were seriously injured by PBP use of force;
                          • DEFENDANTS’ ANSWER:
                         •      It is denied that this was a false statement. The assertion is
                                believed to be out of context in which the statement was made.

                        xvii.    City of Pittsburgh personnel treated all injured Protesters at
                                 the scene and transported them to hospitals.
                         •      DEFENDANTS’ ANSWER:
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 52 of 70

                      •   It is denied that this was a false statement. The assertion is
                          believed to be out of context in which the statement was made.
              j.   Defendants’ prior tolerance of more threatening protestors
                   demonstrates that Defendants did not reasonably believe Protestors
                   posed a threat to public safety, peace or order
                   DEFENDANTS’ ANSWER:
                   There are no factual allegations in this paragraph and thus no response
                   is required. To the extent that this Court deems a response is required
                   the allegations in this paragraph are denied and strict proof thereof is
                   demanded at trial.
       189.        On April 20, 2020 protesters congregated on Grant Street in

Downtown Pittsburgh to protest Governor Tom Wolf’s decision to close businesses

due to the COVID-19 pandemic.

DEFENDANTS’ ANSWER:
Upon information and belief there was a protest on Grant Street that day alleged
related to business closures due to the COVID-19 pandemic. Answering
Defendants do not have information or knowledge as to the truthfulness of the
reason each individual protestors allegedly attended this demonstration.
       190.        Many of the April 20 protesters openly carried tactical rifles and wore

paramilitary outfits. A group of these protesters referred to themselves as “The Iron City

Response Guard.” When asked by a reporter why they had armed themselves in this manner

for a peaceful protest, one belligerently responded, “Why not?”

DEFENDANTS’ ANSWER:
Upon information and belief some of the individuals at the April 20, 2020
demonstration were armed. As to the rest of the allegations in the above Answering
Defendants lack the information or knowledge required to respond, and thus, the
same are denied and strict proof thereof is demanded at trial.
       191.        The June 1, 2020 Protesters were not carrying tactical rifles, or any other

firearms. The June 1, protesters were not dressed in paramilitary outfits.

 DEFENDANTS’ ANSWER:
 Denied. Some individuals in the area on June 1, 2020 were open carrying tactical
 rifles and there were individuals with uniform like clothing and gas masks.
       192.        The unarmed and peaceful June 1, 2020 Protesters posed less of a threat of
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 53 of 70

“substantial harm or serious inconvenience, annoyance or alarm” to the residents of the

City of Pittsburgh than the heavily armed April 20 protesters.

 DEFENDANTS’ ANSWER:
 Denied. The legal conclusions in this paragraph do not require a response, to the
 extent that this Court deems a further response necessary the same is denied and strict
 proof thereof is demanded at trial.
       193.      On information and belief, the PBP did not deploy SWAT units, armored

vehicles, riot police and/or snipers to the April 20 protests.

 DEFENDANTS’ ANSWER:
 Admitted to the extent that there was no property damage or large crowds in the
 street during the April 20, 2020, and the PBP responded appropriately to the
 different circumstances.
       194.      The PBP did not declare the April 20 protests to be unlawful, order the

protesters to disperse and/or use force to disperse them.

 DEFENDANTS’ ANSWER:
 Admitted to the extent that there was no property damage or large crowds in the
 street during the April 20, 2020, and the PBP responded appropriately to the
 different circumstances.
              k. City of Pittsburgh Officials were aware of, acquiesced in and/or failed
                 to intervene to prevent the violation of the Protesters’ rights.
                 DEFENDANTS’ ANSWER:
                 There are no allegations in this paragraph and thus no response is
                 required. To the extent that this Court deems a response is required
                 the allegations in this paragraph are denied and strict proof thereof is
                 demanded at trial.
       195.      Individual Defendants witnessed or were otherwise aware of the events

described herein as they unfolded.

 DEFENDANTS’ ANSWER:
 Admitted to the extent that Answering Defendants were aware of some events on June
 1, 2020. The Answering Defendants all had different roles, Defendants Vinansky,
 Lando, and Schubert were in the field at different locations and Defendant Hissrich
 was kept apprised remotely. Answering Defendants were not apprised of any alleged
 constitutional injuries on June 1, 2020.
       196.      Individual Defendants were aware that the Protesters were peaceful and
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 54 of 70

were engaged in constitutionally protected speech.

 DEFENDANTS’ ANSWER:
 Denied. By way of further answer, throughout the organized demonstration there
 were no arrests and the demonstration was peaceful. After the organized
 demonstration, when the events relating to the named Plaintiffs occurred, the
 demonstrations were not peaceful. The legal conclusions in this paragraph do not
 require a response, to the extent that this Court deems a further response necessary
 the same is denied and strict proof thereof is demanded at trial.
       197.     Individual Defendants did not have a reasonable expectation that the

Protesters would cause substantial harm or serious inconvenience, annoyance or alarm;

 DEFENDANTS’ ANSWER:
 Denied. There was property damage and individuals were put in personal danger
 after the organized protest which was after approximately 6:30p.m. The legal
 conclusions in this paragraph do not require a response, to the extent that this Court
 deems a further response necessary the same is denied and strict proof thereof is
 demanded at trial.
       198.     Individual defendants did not have reason to believe that the Protesters

presented an imminent threat to public safety, peace or order;

 DEFENDANTS’ ANSWER:
 Denied. By way of further answer see Answering Defendants response to paragraph
 199. The legal conclusions in this paragraph do not require a response, to the extent
 that this Court deems a further response necessary the same is denied and strict proof
 thereof is demanded at trial.
       199.     Individual Defendants ordered, authorized and/or acquiesced in the order

to declare the assembly unlawful;

 DEFENDANTS’ ANSWER:
 Denied. The legal conclusions in this paragraph do not require a response, to the
 extent that this Court deems a further response necessary the same is denied and strict
 proof thereof is demanded at trial.
       200.      Individual Defendants ordered, authorized and/or acquiesced in the use of

excessive force against Protesters;

 DEFENDANTS’ ANSWER:
 Denied. The legal conclusions in this paragraph do not require a response, to the
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 55 of 70

 extent that this Court deems a further response necessary the same is denied and strict
 proof thereof is demanded at trial.
       201.        Individual Defendants had the opportunity to intervene to prevent the

violation of the Protesters’ constitutionally protected rights and failed or refused to do so;

 DEFENDANTS’ ANSWER:
 Denied.

              l.   The decision to use force constituted the official policy of the City
                   of Pittsburgh
                   DEFENDANTS’ ANSWER:
                   There are no allegations in this paragraph and thus no response is
                   required. To the extent that this Court deems a response is required
                   the allegations in this paragraph are denied and strict proof thereof is
                   demanded at trial. The legal conclusions in this paragraph do not
                   require a response, to the extent that this Court deems a further
                   response necessary the same is denied and strict proof thereof is
                   demanded at trial.
       202.        Defendants Peduto, Hissrich and Schubert, jointly and/or individually,

possessed final policymaking authority to make the decision to 1) declare Protesters’

assembly unlawful, 2) use force to disperse Protesters and 3) use noxious chemical gas and

extremely dangerous and painful rubber bullets, beanbag rounds and/or sponge grenades

against Protesters.

 DEFENDANTS’ ANSWER:
 Denied by Answering Defendants. Further, the legal conclusions in this paragraph do
 not require a response, to the extent that this Court deems a further response
 necessary the same is denied and strict proof thereof is demanded at trial.
       203.        Peduto, Hissrich and Schubert jointly and/or individually made, approved

and/or acquiesced in these decisions to violate Protesters’ constitutional rights.

 DEFENDANTS’ ANSWER:
 Denied by Answering Defendants. Further, the legal conclusions in this paragraph do
 not require a response, to the extent that this Court deems a further response
 necessary the same is denied and strict proof thereof is demanded at trial.
       204.        The violation of Protesters’ rights was the direct result of the official

policy of the City of Pittsburgh.
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 56 of 70

 DEFENDANTS’ ANSWER:
 Denied by Answering Defendants. Further, the legal conclusions in this paragraph do
 not require a response, to the extent that this Court deems a further response
 necessary the same is denied and strict proof thereof is demanded at trial.
              m. PBP violated its policy regarding discharge of less lethal munitions
                 DEFENDANTS’ ANSWER:
                 There are no factual allegations in this paragraph and thus no response
                 is required. To the extent that this Court deems a response is required
                 the allegations in this paragraph are denied and strict proof thereof is
                 demanded at trial. The legal conclusions in this paragraph do not
                 require a response, to the extent that this Court deems a further
                 response necessary the same is denied and strict proof thereof is
                 demanded at trial.
       205.      PBP’s policy regarding discharge of less lethal munitions does not provide

for the use of rubber bullets or sponge grenades. Nevertheless, PBP officers shot

Protesters with rubber bullets and sponge grenades.

 DEFENDANTS’ ANSWER:
 Denied. It is further denied that PBP officers used Rubber Bullets.
       206.      PBP’s Policy regarding discharge of less lethal munitions does not permit

discharge from less than 20 feet. Nevertheless, officers discharged rubber bullets, beanbags

and/or sponge grenades at Protesters from a distance of far less than 20 feet.

 DEFENDANTS’ ANSWER:
 Denied.

       207.      PBP policy recognizes that, “The use of kinetic energy impact projectiles

are considered deadly force, if intentionally deployed to areas of the subjects [sic] body

that are recognized as likely to cause serious bodily injury or death (head, neck, throat,

chest or solar plexus).” PBP policy prohibits officers from targeting these areas of a

person’s body unless deadly force is justified. Nevertheless, PBP officers fired hundreds of

rubber bullets, beanbags and/or sponge grenades indiscriminately into clouds of smoke,

through which they could not see the Protesters’ bodies. As a result, Protesters were hit

with projectiles in areas of their bodies likely to cause serious bodily injury and were, in
    Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 57 of 70

fact, seriously injured.

DEFENDANTS’ ANSWER:
The allegations in this paragraph are admitted to the extent that there is a quote from
a PBP policy. As to the remaining allegations Answering Defendants are without
information or knowledge to form an opinion as to the truthfulness of the allegations
in this paragraph, and thus, the same are denied and strict proof thereof is demanded
at trial.
        208.      PBP policy requires officers to transport persons subject to kinetic energy

impact projectiles to a medical facility for evaluation and treatment. PBP did not transport

Protesters injured by rubber bullets and bean bags to medical facilities, or render any

medical aid whatsoever, even though an ambulance accompanied police vehicles. PBP did

not pre-arrange for medical care or transportation for injured Protesters, even though it

intended to use levels of force which were likely to cause serious injury or death to

Protesters.

 DEFENDANTS’ ANSWER:
 Denied as stated. By way of further answer, the City of Pittsburgh has appropriate
 and constitutional policies on kinetic energy impact projectiles and has policies
 regarding aid when such items are used. The remaining allegations in this
 paragraph are denied and strict proof thereof is demanded at trial.
        209.      PBP’s failure to follow its own policy regarding discharge of less lethal

munitions constituted deliberate indifference to the rights of Plaintiffs.

DEFENDANTS’ ANSWER:
Denied. Further, the legal conclusions in this paragraph do not require a response, to
the extent that this Court deems a further response necessary the same is denied and
strict proof thereof is demanded at trial.
               n. PBP failed to adopt necessary policies and procedures regarding
                  crowd control
                  DEFENDANTS’ ANSWER:
                  There are no factual allegations in this paragraph and thus no response
                  is required. To the extent that this Court deems a response is required
                  the allegations in this paragraph are denied and strict proof thereof is
                  demanded at trial. The legal conclusions in this paragraph do not
                  require a response, to the extent that this Court deems a further
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 58 of 70

                 response necessary the same is denied and strict proof thereof is
                 demanded at trial.
       210.      The PBP does not have a policy governing the declaration of assemblies as

“unlawful” and the forced dispersal of protests, even though the need for such a policy is

obvious.

 DEFENDANTS’ ANSWER:
 Denied as stated. The PBP has appropriate policies regarding the policing of large
 demonstrations that could become unlawful. Further, the legal conclusions in this
 paragraph do not require a response, to the extent that this Court deems a further
 response necessary the same is denied and strict proof thereof is demanded at trial.
       211.      The PBP does not have a policy governing the use of chemical gas,

flashbang grenades and/or smoke bombs even though the need for such a policy is

obvious.

 DEFENDANTS’ ANSWER:
 Denied. Further, the legal conclusions in this paragraph do not require a response, to
 the extent that this Court deems a further response necessary the same is denied and
 strict proof thereof is demanded at trial.
       212.      PBP’s failure to adopt these policies constituted deliberate indifference to

the constitutional rights of Plaintiffs and other peaceful Protesters with whom PBP officers

come into contact.

DEFENDANTS’ ANSWER:
Denied. Further, the legal conclusions in this paragraph do not require a response, to
the extent that this Court deems a further response necessary the same is denied and
strict proof thereof is demanded at trial.
              o. PBP’s failed to properly train officers regarding crowd control
                 DEFENDANTS’ ANSWER:
                 There are no factual allegations in this paragraph and thus no response
                 is required. To the extent that this Court deems a response is required
                 the allegations in this paragraph are denied and strict proof thereof is
                 demanded at trial. The legal conclusions in this paragraph do not
                 require a response, to the extent that this Court deems a further
                 response necessary the same is denied and strict proof thereof is
                 demanded at trial.
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 59 of 70

       213.     PBP’s use of force training curriculum does not address, or does not

properly address, crowd/riot control techniques, use of impact munitions, chemical gas,

flashbang grenades and/or smoke bombs.

DEFENDANTS’ ANSWER:
Denied as stated. Upon information and belief, PBP officers are trained in use of less
lethal munitions and techniques in line with national standards.
       214.     PBP does not train, or does not properly train, officers in crowd/riot control

techniques;

DEFENDANTS’ ANSWER:
Denied as stated. Upon information and belief, PBP officers are trained in use of crowd
control techniques in line with national standards.
       215.     PBP does not train, or does not properly train, officers in the use of

munitions such as rubber bullets, bean bag rounds and/or sponge grenades.

 DEFENDANTS’ ANSWER:
 Denied as stated. Upon information and belief, PBP officers are trained in use of less
 lethal munitions and techniques in line with national standards. The PBP does not use
 rubber bullets.
       216.     PBP does not train, or does not properly train, officers in the use of

chemicals, such as “tear gas” and/or OC spray for crowd control purposes.

 DEFENDANTS’ ANSWER:
 Denied as stated. Upon information and belief, PBP officers are trained in use of
 crowd control techniques in line with national standards.
       217.     PBP does not train, or does not properly train, officers in the use of

flashbang devices and/or smoke bombs for crowd control purposes.

 DEFENDANTS’ ANSWER:
 Denied as stated. Upon information and belief, PBP officers are trained in use of
 crowd control techniques in line with national standards.
       218.     PBP’s failure to train its officers, as hereinbefore described, constituted

deliberate indifference to the rights of Plaintiffs and other peaceful protesters with whom

PBP officers come into contact.

 DEFENDANTS’ ANSWER:
         Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 60 of 70

       The legal conclusions in this paragraph do not require a response, to the extent that
       this Court deems a response necessary the same is denied and strict proof thereof is
       demanded at trial.
          V)      CLASS ALLEGATIONS
                  DEFENDANTS’ ANSWER:
                  There are no factual allegations in this paragraph and thus no response is
                  required. To the extent that this Court deems a response is required the
                  allegations in this paragraph are denied and strict proof thereof is
                  demanded at trial.

219.   Plaintiffs bring this action as a class action pursuant to Rule 26 of the Federal

       Rules of Civil Procedure;

       DEFENDANTS’ ANSWER:
       The legal conclusions in this paragraph do not require a response, to the extent that
       this Court deems a response necessary the same is denied and strict proof thereof is
       demanded at trial.
220.   Plaintiffs seek to represent a primary class and two subclasses.
       DEFENDANTS’ ANSWER:
       The legal conclusions in this paragraph do not require a response, to the extent that
       this Court deems a response necessary the same is denied and strict proof thereof is
       demanded at trial.
221.   The proposed primary class consists of the following:

                       Every individual who was present at or near the
                       intersection of Centre Avenue and Negley Avenue in the
                       City of Pittsburgh on June 1, 2020 for the purpose of
                       engaging in lawful protest and who was ordered to disperse
                       by the City of Pittsburgh Bureau of Police.

       DEFENDANTS’ ANSWER:
       The legal conclusions in this paragraph do not require a response, to the extent that
       this Court deems a response necessary the same is denied and strict proof thereof is
       demanded at trial.
222.   The first proposed subclass (Subclass A) consists of the following:

                       Every member of the primary class who was subjected
                       to force by City of Pittsburgh Bureau of Police Officers,
                       or law enforcement officers acting under the direction of
                       the City of Pittsburgh Bureau of Police.

       DEFENDANTS’ ANSWER:
         Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 61 of 70

       The legal conclusions in this paragraph do not require a response, to the extent that
       this Court deems a response necessary the same is denied and strict proof thereof is
       demanded at trial.
223.   The second proposed subclass (Subclass B) consists of the following:

                       Every member of the primary class who was arrested and/or
                       who was criminally charged with disorderly conduct
                       and/or failure to disperse by City of Pittsburgh Bureau
                       of Police officers or other officers acting under the
                       direction of the City of Pittsburgh Bureau of Police.

       DEFENDANTS’ ANSWER:
       The legal conclusions in this paragraph do not require a response, to the extent that
       this Court deems a response necessary the same is denied and strict proof thereof is
       demanded at trial.
224.   The requirements of Fed. R. Civ. Pro. 23(a)(1) are satisfied with regard to classes and

       subclasses in that Plaintiff estimates that there are at least 100 class members in the

       primary class and subclass A, and at least 22 class members of subclass B, whose interests

       would be affected by any order of declaratory or injunctive relief. The number of class

       members is so large that joinder of all its members is impracticable.

       DEFENDANTS’ ANSWER:
       The legal conclusions in this paragraph do not require a response, to the extent that
       this Court deems a response necessary the same is denied and strict proof thereof is
       demanded at trial.
225.   The requirements of Fed. R. Civ. Pro. 23(a)(2) are satisfied in that there are questions

       of law and fact common to the classes, including but not limited to:

       DEFENDANTS’ ANSWER:
       The legal conclusions in Paragraph 26 and its subparagraphs xvii-xxii do not require
       a response, to the extent that this Court deems a response necessary the same is denied
       and strict proof thereof is demanded at trial.
                          xviii.   Whether the Defendants violated the First
                             Amendment to the United States Constitution when
                             they declared the Protesters peaceful assembly
                             “unlawful” and ordered Protesters to disperse?
                          xix.     Whether the Defendants violated the First
                             Amendment to the United States Constitution when
                             they used force to disperse Protesters who were
                             peaceably assembled?
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 62 of 70

                     xx. Whether the Defendants violated the Fourth
                         Amendment to the United States Constitution when
                         they used force to disperse Protesters who were
                         peaceably assembled?

                    xxi. Whether the Defendants violated the Fourth
                         and/or Fourteenth Amendment to the United
                         States Constitution by using unnecessary and
                         excessive force to disperse Protesters who were
                         peaceably assembled?

                     xxii.      Whether the Defendants violated the Fourth
                         and/or 14th Amendments to the United States
                         Constitution by failing to adequately train,
                         supervise, regulate PBP officers, including failure
                         to promulgate necessary policies, in responding to
                         individuals exercising constitutionally protected
                         rights to protest and/or assemble.

       226.      The requirements of Fed. R. Civ. Pro. 23(a)(3) are satisfied in that Plaintiffs’

claims are typical of the claims of the class. Plaintiff and all class members are seeking

injunctive relief and damages under federal law. Any finding that that Defendants’ conduct

violated Plaintiffs’ rights will be applicable to all class members.

DEFENDANTS’ ANSWER:

The legal conclusions in this paragraph do not require a response, to the extent that
this Court deems a response necessary the same is denied and strict proof thereof is
demanded at trial.
       227.      The requirements of Fed. R. Civ. Pro. 23(a)(4) are satisfied in that Plaintiffs’

attorneys, Margaret S. Coleman, Esq., and the Law Offices of Timothy P. O’Brien, and

Quinn Cozzens and the Abolitionist Law Center will fairly and adequately represent the

interests of the class in that: (i) they have done significant work in identifying and

investigating potential claims prior to filing this action; (ii) they and their respective firms

have extensive experience litigating class actions, other complex litigation and the types of

claims asserted in the Class Action Complaint; (iii) they have extensive knowledge of the

applicable law; and (iv) they are advancing the costs of the litigation.

 DEFENDANTS’ ANSWER:

 The legal conclusions in this paragraph do not require a response, to the extent that
  Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 63 of 70

this Court deems a response necessary the same is denied and strict proof thereof is
demanded at trial.
         228.     The requirements of Fed. R. Civ. Pro. 23(b)(1) are satisfied in that

prosecuting separate actions by individual class members would create a risk of

inconsistent or varying adjudications with respect to individual class members that would

establish incompatible standards of conduct for the party opposing the class; and/or

adjudications with respect to individual class members that, as a practical matter, would

be dispositive of the interests of other members not parties to the individual adjudications

or would substantially impair or impede their ability to protect their interests.

DEFENDANTS’ ANSWER:
The legal conclusions in this paragraph do not require a response, to the extent that
this Court deems a response necessary the same is denied and strict proof thereof is
demanded at trial.
         229.     The requirements of Fed. R. Civ. Pro. 23(b)(2) are satisfied in that the

parties opposing the class have acted or refused to act on grounds that apply generally to

the class so that final injunctive relief or corresponding declaratory relief is appropriate

respecting the class as a whole.

DEFENDANTS’ ANSWER:
The legal conclusions in this paragraph do not require a response, to the extent that
this Court deems a response necessary the same is denied and strict proof thereof is
demanded at trial.
   VI)       CLAIMS
             DEFENDANTS’ ANSWER:
             There are no allegations in this paragraph and thus no response is
             required. To the extent that this Court deems a response is required the
             allegations in this paragraph are denied and strict proof thereof is
             demanded at trial.

                                           COUNT I

           Named Plaintiffs and Primary Class Members v. Individual Defendants

                Violation of the First Amendment of the United States Constitution

      230.        Defendants’ actions, as outlined above, violated Plaintiffs’ and Primary
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 64 of 70

Class Members First Amendment Rights to freedom of speech, freedom to peaceably

assemble and freedom to petition the government for redress of grievances.

 DEFENDANTS’ ANSWER:

 The legal conclusions in this paragraph do not require a response, to the extent that
 this Court deems a response necessary the same is denied and strict proof thereof is
 demanded at trial.
       231.     Defendants’ actions, as outlined above, were not reasonable regulations of

the time, place or manner of Plaintiffs’ speech.

 DEFENDANTS’ ANSWER:
 The legal conclusions in this paragraph do not require a response, to the extent that
 this Court deems a response necessary the same is denied and strict proof thereof is
 demanded at trial.
       232.     Defendants’ actions, as outlined above had the purpose and effect of

suppressing Plaintiffs’ speech and dissuading Plaintiffs and others from engaging in

future activities protected by the First Amendment;

 DEFENDANTS’ ANSWER:
 The legal conclusions in this paragraph do not require a response, to the extent that
 this Court deems a response necessary the same is denied and strict proof thereof is
 demanded at trial.
       233.     Defendants’ actions, as outlined above, would reasonably be expected to

deter a reasonable person from exercising their First Amendment rights.

 DEFENDANTS’ ANSWER:
 The legal conclusions in this paragraph do not require a response, to the extent that
 this Court deems a response necessary the same is denied and strict proof thereof is
 demanded at trial.
       234.     As a direct and proximate result of Defendants’ conduct, as outlined above,

Plaintiffs and Primary Class Members suffered physical injury and/or emotional and

psychological pain and suffering.

 DEFENDANTS’ ANSWER:
 The legal conclusions in this paragraph do not require a response, to the extent that
 this Court deems a response necessary the same is denied and strict proof thereof is
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 65 of 70

 demanded at trial.
                                         COUNT II
                   Named Plaintiffs and Subclass A Members v. Individual
                                         Defendants

              Violation of the Fourth Amendment to the United States Constitution

                                      Excessive Force

       235.      Defendants’ actions, as outlined above, violated Plaintiffs’ and Subclass A

Members’ Fourth Amendment right to be free from the use of excessive force.

 DEFENDANTS’ ANSWER:
 The legal conclusions in this paragraph do not require a response, to the extent that
 this Court deems a response necessary the same is denied and strict proof thereof is
 demanded at trial.
       236.      As a direct and proximate result of Defendants’ conduct, as outlined above,

Plaintiffs and Primary Class Members suffered physical injury and/or emotional and

psychological pain and suffering.

 DEFENDANTS’ ANSWER:
 The legal conclusions in this paragraph do not require a response, to the extent that
 this Court deems a response necessary the same is denied and strict proof thereof is
 demanded at trial.
                                       COUNT
                                         III

               Phillips, Yoder and Subclass B Members v. Individual Defendants

              Violation of the Fourth Amendment to the United States Constitution

                                      Unlawful Arrest

       237.      Defendants’ actions, as outlined above subjected Phillips, Yoder and

Subclass B Members to an unreasonable seizure in violation of the Fourth Amendment to

the United States Constitution.

 DEFENDANTS’ ANSWER:
 The legal conclusions in this paragraph do not require a response, to the extent that
 this Court deems a response necessary the same is denied and strict proof thereof is
 demanded at trial.
       238.      As a direct and proximate result of Defendants’ conduct, as outlined above,
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 66 of 70

Phillips, Yoder and Subclass B Members suffered physical injury and/or emotional and

psychological pain and suffering.

 DEFENDANTS’ ANSWER:
 The legal conclusions in this paragraph do not require a response, to the extent that
 this Court deems a response necessary the same is denied and strict proof thereof is
 demanded at trial.
                                          COUNT IV

                Phillips, Yoder and Subclass B Members v. Individual Defendants

                Violation of the First Amendment to the United States Constitution

                                    Retaliatory Prosecution

       239.       Defendants’ actions, as outlined above subjected Phillips and Yoder and

Subclass B members to malicious prosecution in retaliation for engaging in

Constitutionally protected speech in violation of the First Amendment to the United States

Constitution.

 DEFENDANTS’ ANSWER:
 The legal conclusions in this paragraph do not require a response, to the extent that
 this Court deems a response necessary the same is denied and strict proof thereof is
 demanded at trial.
       240.       As a direct and proximate result of Defendants’ conduct, as outlined above,

Phillips, Yoder and Subclass B Members suffered physical injury and/or emotional and

psychological pain and suffering.

 DEFENDANTS’ ANSWER:

 The legal conclusions in this paragraph do not require a response, to the extent that
 this Court deems a response necessary the same is denied and strict proof thereof is
 demanded at trial.
                                           COUNT
                                             V

                Named Plaintiffs and Primary Class Members v. City of Pittsburgh

   Violation of the First and/or Fourteenth Amendment to the United States Constitution

       241.       Defendant City of Pittsburgh's conduct, as hereinbefore described, was the
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 67 of 70

direct and proximate cause of violations of Plaintiffs’ First Amendment Rights to freedom

of speech and freedom to peaceably assemble.

 DEFENDANTS’ ANSWER:

 The legal conclusions in this paragraph do not require a response, to the extent that
 this Court deems a response necessary the same is denied and strict proof thereof is
 demanded at trial.
       242.     As a direct and proximate result of Defendant’s conduct, as outlined above,

Plaintiffs and Primary Class Members suffered physical injury and/or emotional and

psychological pain and suffering.

 DEFENDANTS’ ANSWER:

 The legal conclusions in this paragraph do not require a response, to the extent that
 this Court deems a response necessary the same is denied and strict proof thereof is
 demanded at trial.
                                         COUNT
                                           VI

              Named Plaintiffs and Subclass A Members v. City of Pittsburgh

 Violation of the Fourth and/or Fourteenth Amendment to the United States Constitution

                                        Excessive
                                         Force

       243.     Defendant City of Pittsburgh's conduct, as hereinbefore described, was the

direct and proximate cause of violations Plaintiffs’ and Subclass A Members’ Fourth

Amendment Rights to freedom from excessive force.

 DEFENDANTS’ ANSWER:

 The legal conclusions in this paragraph do not require a response, to the extent that
 this Court deems a response necessary the same is denied and strict proof thereof is
 demanded at trial.
       244.     As a direct and proximate result of Defendant’s conduct, as outlined above,

Plaintiffs and Subclass A Members suffered physical injury and/or emotional and

psychological pain and suffering.

 DEFENDANTS’ ANSWER:
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 68 of 70

 The legal conclusions in this paragraph do not require a response, to the extent that
 this Court deems a response necessary the same is denied and strict proof thereof is
 demanded at trial.
                                         COUNT
                                          VII

              Named Plaintiffs and Subclass A Members v. City of Pittsburgh

 Violation of the Fourth and/or Fourteenth Amendment to the United States Constitution

                                     Unlawful Arrest

       246.     Defendant City of Pittsburgh's conduct, as hereinbefore described, was the

direct and proximate cause of violations Plaintiffs’ and Subclass B Members’ Fourth

Amendment Rights to freedom from false arrest and malicious prosecution.

 DEFENDANTS’ ANSWER:

 The legal conclusions in this paragraph do not require a response, to the extent that
 this Court deems a response necessary the same is denied and strict proof thereof is
 demanded at trial.
       247.     As a direct and proximate result of Defendants’ conduct, as outlined above,

Plaintiffs and Subclass B Members suffered physical injury and/or emotional and

psychological pain and suffering.

 DEFENDANTS’ ANSWER:

 The legal conclusions in this paragraph do not require a response, to the extent that
 this Court deems a response necessary the same is denied and strict proof thereof is
 demanded at trial.



    VII) REQUEST FOR RELIEF
       DEFENDANTS’ ANSWER:
       Paragraphs VII and Subparagraphs VII (a)-(g)(inclusive of their
       subparagraphs) contain Plaintiffs’ request for relief and, as such, requires no
       response. To the extent a response is required, those allegations are specifically
       denied. Both Defendants deny further that Plaintiff is entitled, either legally or
       factually, to any of the relief sought in Plaintiff’s Complaint. Defendants deny
       any and all allegations of fact not expressly admitted in this Answer.




        THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 69 of 70

                           FIRST AFFRIMATIVE DEFENSE
        At all times relevant, Defendants acted with and pursuant to a bonafide good faith
belief that their actions were lawful, privileged, and in keep with his proper duties as
employees of a municipality.

                         SECOND AFFRIMATIVE DEFENSE
       Each Answering Defendant asserts that he is individually entitled to qualified
immunity as articulated in Harlow v. Fitzgerald, 457 U.S. 800 (1982) and subsequent
decisions. At no time did any individual Answering Defendant violate clearly established
law and at all times concerned with this litigation each individual Defendant acted in a
manner which was proper, reasonable, lawful and in the exercise of good faith and, as such,
enjoys not only qualified immunity, but a right not to go to trial as articulated in Mitchell v.
Forsythe, 472 U.S. 511, 572 (1985).

                         THIRD AFFRIMATIVE DEFENSE
The Court lacks subject-matter jurisdiction.

                             FOURTH AFFRIMATIVE DEFENSE
Plaintiff fails to state a claim upon which relief can be granted.

                              FIFTH AFFRIMATIVE DEFENSE
Plaintiff is not entitled to punitive damages.

                           SIXTH AFFRIMATIVE DEFENSE
Plaintiffs’ own actions were the direct and proximate cause of the alleged injuries and/or
damages.
                         SEVENTH AFFRIMATIVE DEFENSE
        Because Plaintiff cannot establish that a constitutional violation has been committed
by any municipal employee, any claim of municipal liability is barred.

                           EIGHTH AFFRIMATIVE DEFENSE
Plaintiffs’ have not established classes pursuant to the Federal Rules of Civil Procedure.

                          NINTH AFFRIMATIVE DEFENSE
       Plaintiffs’ own actions and/or failure to act and/or criminal actions were the direct
and proximate cause of the alleged injuries and damages.

                           TENTH AFFRIMATIVE DEFENSE
        Defendants assert that the Political Subdivision Tort Claims Act serves as a bar to
Plaintiffs claims and assert all defenses, immunities, and limitations of damages available to
them under the Political Subdivision Tort Claims Act. See 42 Pa. C.S.A. § 8541.

                    ELEVENTH AFFRIMATIVE DEFENSE
       Answering Defendants assert herein all defenses available to them under the Civil
Rights Act of 1871.

                         TWELFTH AFFRIMATIVE DEFENSE
        The City of Pittsburgh has constitutional custom, policies, and procedures, if any,
and all of its employees have undergone training in line with constitutional requirements.

****
   Case 2:20-cv-00965-CB-LPL Document 17 Filed 09/29/20 Page 70 of 70
      WHEREFORE, Defendants respectfully request that Plaintiffs Complaint be

dismissed with prejudice, that judgment be entered in its favor, that it be awarded attorneys’

fees and costs, and such other and further relief as the Court deems appropriate in this action.


JURY TRIAL DEMANDED

                                           Respectfully Submitted:


                                           Respectfully submitted,
                                           /s/ Julie E. Koren
                                           Associate City Solicitor
                                           Pa. I.D. #309642


                                           /s/ Michael E. Kennedy
                                           Michael E. Kennedy
                                           Associate City Solicitor
                                           Pa. I.D. #52780

                                           /s/ Yvonne S. Hilton
                                           Solicitor
                                           City of Pittsburgh

                                           City of Pittsburgh Department of Law
                                           Firm #046
                                           313 City-County Building
                                           414 Grant Street
                                           Pittsburgh, PA 15219
                                           (412) 255-2032
                                           Julie.Koren@pittsburghpa.gov
